Draft Environment and Social Impact Assessment

Project Number: 55205-001
29 April 2022

Lao PDR: Monsoon Wind Power Project
Part 1: Main Report

Prepared by Impact Energy Asia Development Limited (IEAD) for the Asian Development Bank.

This draft environment and social impact assessment is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “terms of use” section
of ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
The business of sustainability

Monsoon Wind Power
Project, Sekong and
Attapeu Provinces, Lao
PDR

Environmental and Social Impact
Assessment

29 April 2022

Project No.: 0598121
Document details

Document title

Monsoon Wind Power Project, Sekong and Attapeu Provinces, Lao PDR

Document subtitle

Environmental and Social Impact Assessment

Project No. 0598121

Date 29 April 2022

Version 2.0

Author Aurora Finiguerra, Cheryl Ng, Elaine Wong, Hoa Tran, Jacopo Ventura, Mingkwan
Naewjampa, Shubhankar Khare, Tirapon Premchitt, Winee Tammaruk

Client Name Impact Energy Asia Development Limited (IEAD)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
1 4A As above | Kamonthip Ma-Oon, Kamonthip 18-02-22 Draft to
Sabrina Genter, Les Ma-Oon IEAD
Hatton, George
Chatzigiannidis,
Simone Poli, Aniket
Jalgaonkar
1 1.2 As above | As above Kamonthip 25-02-22 Draft to
Ma-Oon IEAD
1 1.3 As above | As above Kamonthip 23-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 30-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 21-04-22 Draft to
Ma-Oon IEAD and
ADB
2 21 As above | As above Kamonthip 29-04-22 Final ESIA
Ma-Oon Report

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
Signature Page

29 April 2022

Monsoon Wind Power Project, Sekong and
Attapeu Provinces, Lao PDR

Environmental and Social Impact Assessment

Aa |-o~.

Kamonthip Ma-oon
Partner

ERM-Siam Co., Ltd.
179 Bangkok City Tower 24th Floor | South Sathorn Road,
Thungmahamek, Sathorn, Bangkok 10120 | Thailand |

© Copyright 2022 by ERM Worldwide Group Ltd and/or its affiliates ("ERM’).
All rights reserved. No part of this work may be reproduced or transmitted in any form,
or by any means, without the prior written permission of ERM.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

CONTENTS

EXECUTIVE SUMMARY
Introduction ....
Legal and Institutional Framework
Project Description

Project Background and Objectives
Project Location
Project Facilities and Components .....
Project Associated and Related Facilities .
Waste Management...
Project Activities .
Project Alternatives and Environmental and Social Considerations.
Impact Assessment Methodology
Stakeholder Engagement
Environmental and Social Baseline Conditions
Environmental and Social Impact Assessment
Environmental and Social Management Plan ...

1. INTRODUCTION .....

141 Project Background
1.2 Purpose and Objective of this ESIA
1.3 Limitations and Assumptions of this ESIA.
1.4 ESIA Report Structure ....

2. LEGAL AND INSTITUTIONAL FRAMEWORK...

21 Overview...

22 Lao PDR Legal and Institutional Framework.
2.21 National Laws and Regulations
2.2.2 National Decisions and Decree:

2.2.3 National Plans and Strategies
2.3 International Regulatory Framework...
2.3.1 ADB Safeguard Policy Statement (2009)
2.3.2 ADB Social Protection Strategy (2001
2.3.3 ADB Gender and Development Policy (1998)
2.3.4 ADB Access to Information Policy (AIP) (2019)
2.3.5 AIIB.....
2.3.6 Project Categorization
2.3.7 World Bank/ IFC EHS Guidelines
2.4 International Conventions

2.441 United Nations Convention on Biological Diversity (1996).....
2.4.2 Coherence with Sustainable Developmental Goals and the Paris Climate Agreement
42

2.5 Environmental and Social Standards ..
3. PROJECT DESCRIPTION
3.41 Project Background and Objectives
3.2 Project Location.......
3.3 Project Facilities and Components ..
3.3.1 Permanent Facilities

3.3.2 Ancillary Facilities ...
3.3.3 Shared Facilities
3.4 Project Associated Facilities .
3.5 Other Related Facilities .
3.6 Project Accessibility ....

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page i
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3.7

3.8

3.9

3.6.1 Vehicle Access.
3.6.2 Airport Access.
3.6.3 Railroad and Waterway Access

Waste Management...

3.7.1 Solid Waste Disposal ..
3.7.2 Wastewater...

Safety .....
3.8.1 Safety Inspection .
3.8.2 Fire Prevention.

3.8.3 Emergency Plan.

Project Activities
3.9.1 Pre-construction Phase.
3.9.2 Construction Phase.
3.9.3 Operation, and Maintenance Phase.
3.9.4 Decommissioning Phase .......

4. PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL CONSIDERATIONS ...67

41
42
43
44

45
4.6
47

5. IMPACT ASSESSMENT METHODOLOGV....

5.1
5.2
5.3
5.4
5.5
5.6

5.7

6. STAKEHOLDER ENGAGEMENT.

6.1

7. ENVIRONMENTAL AND SOCIAL BASELINE CONDITIONS

7A

Introduction
No Project Alternative
Alternatives on Wind Turbine Layout
Alternatives on Transmission Line Route .

441 Alternative Sub-Station Locations...
44.2 Alternative Routing of Selected Alternative

Alternatives on Technolog:
Alternatives on Site Selection
Alternative Methods of Power Generation ....

Introduction

Project Boundary and Area of Influence
Baseline Data Collection...
Impact Assessment Process.

5.6.1 Impact Prediction .

5.6.2 Impact Evaluation

5.6.3 Identification of Mitigation and Enhancement Measures
5.6.4 Residual Impact Evaluation

5.6.5 Cumulative Impact Assessment Process
5.6.6 Management, Monitoring, and Audit ...
Risk Assessment for Unplanned Events...
5.7.1 Assess the Scale of Consequence ..
5.7.2 Assess the Likelihood .....
5.7.3 Assess the Significance...

Stakeholder Identification and Mapping.
6.1.1 Stakeholder Identification...
6.1.2 Stakeholder Mapping
Local EIA Consultation
Supplementary ESIA Consultation and Disclosure .
Local Perception and Understanding about the Project.

Introduction

www.erm.com

Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page ii
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

7.2 Defining the Study Limits ...

7.21 Project Area...
7.2.2 Area of Influence

102

7.2.3 Study Area
7.3 Physical Environment Baseline.... - 105
7.3.1 Introduction .

7.3.2 Topography.
7.3.3 Geology and Soil
7.3.4 Climate and Meteorology
7.3.5 Air Quality
7.3.6 Noise...
7.3.7 Surface Water Quality .
7.3.8 Landscape Values and Visual Amenity.
7.3.9 Natural Hazards...
7.4 Biological Environment Baseline
741 Introduction .....
742 Legally Protected Areas and Areas with Recognized High Biodiversity Values .
7.4.3 Land Cover and Land Use
7.44 Bird:
745 Bats.
746 Land Mammals (non-volant species) ..
TAT Herpetofauna .
748
749 Summary of the Critical Habitat Assessment...

156

.. 182

75 Social Baseline ...
7.51 Introduction . 186
7.5.2 National Socio-economic Overview

7.5.3 Overview of Affected Villages
7.5.4 Gender Disaggregated Socio-economic Profile .....
8. ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

8.1 Introduction ...
8.2 Identification of Impacts

8.2.1 Scoped Out Impacts
8.3 Physical Environment Impact Assessment
8.3.1 Scope of Physical Environment Impact Assessment...
8.3.2 Impacts on Topography .....
8.3.3 Impacts on Geology and Soil
8.3.4 Impacts on Air Quality.

8.3.5 Impacts on Noise .
8.3.6 Impacts to Surface Water Quality
8.3.7 Impacts to Landscape Values and Visual Amenity
8.3.8 Impacts Associated with Shadow Flicker .
8.4 Biological Environment Impact Assessment...
8.4.1 Introduction .....
8.4.2 Approach & Methods
8.4.3 Biodiversity Impact Assessment .

8.5 Social Impact Assessment...
8.5.1 Scope of Social Impact Assessment.
8.5.2 Impacts on Economic Opportunities
8.5.3 Economic Displacement and Impacts to Livelihoods
8.5.4 Impacts on Community Health and Safety...
8.5.5 Impacts Associated with Influx...
8.5.6 Impacts of Wind Farm Operation on Local Amenity.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page ili
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

8.6

8.7

8.8

9. ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN.....

9.1

9.5

9.6
9.7
9.8

10. CONCLUSIONS AND RECOMMENDATIONG...............

10.1
10.2
10.3

11. REFERENCES ..

APPENDIX A

APPENDIX B
APPENDIX C

APPENDIX D
APPENDIX E
APPENDIX F
APPENDIX G
APPENDIX H
APPENDIX I

8.5.7 Impact on Ethnic Groups
8.5.8 Impact on Cultural Heritage (Tangible and Intangible)...
8.5.9 Vulnerable Households/Groups
8.5.10 Summary of Gender Impacts and Mainstreaming Measure:

Climate Change Risk and Impact Assessment

8.6.1 Impacts on Climate Change..
8.6.2 Risks from Climate Change ..

Unplanned Events
8.7.1 Scope of Impact Assessment of Unplanned Events
8.7.2 Impact Assessment Methodology
8.7.3 Assessment of Potential Impacts
Cumulative and Transboundary Impact Assessment
8.8.1 Approach ....
8.8.2 Cumulative Impact Assessment

Introduction and Objectives
Purpose of the ESMP ..
Structure of the ESMP.
ESMP Implementation .

9.4.1 Implementation Responsibilities
9.4.2 ESMP Staffing...
9.4.3 Management of Change
Training Program and Capacity Building
9.5.1 Construction Phase.......
9.5.2 Operation Phase........

ESMP Audit, Reporting, and Corrective Actions ..
Outline of the ESMP ....

Environmental and Social Monitoring Program

9.8.1 Performance Indicators and Monitoring Schedule ....
9.8.2 Reporting Mechanism for Environmental and Social Monitoring Program

Impact Assessment Conclusions...
Social and Engagement Considerations
Recommendations

E&S GAP ANALYSIS AND INITIAL BIODIVERSITY REVIEW: WIND FARM IN
LAO PDR (FINAL REPORT)

NOISE FIELD LOGS, CALIBRATION SHEETS, AND SAMPLING RAW DATA

SURFACE WATER FIELD LOGS, CALIBRATION SHEETS, AND SAMPLING
RAW DATA

LANDSCAPE AND VISUAL FIELD LOGS, AND SAMPLING RAW DATA
SHADOW FLICKER FIELD LONGS, AND SAMPLING RAW DATA
BIODIVERSITY BASELINE SURVEY REPORTS

CRITICAL HABITAT ASSESSMENT

SOCIO-ECONOMIC HOUSEHOLD DATABASE

STAKEHOLDER ENGAGEMENT (LOCAL EIA)

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April2022 -Pageiv
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

APPENDIX J FGD AND KII SUMMARY
APPENDIX K SPECIFICATIONS OF THE TRANSMISSION LINE
APPENDIX L TURBINE COORDINATES

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April2022 Page v
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

List of Tables

Table 0.1: Key Stakeholder Concerns and Relevance for ESIA...
Table 0.2: Summary of Environmental and Social Baseline Conditions..
Table 0.3: Summary of Residual Impact Significance .
Table 0.4: Risks from Climate Change .
Table 2.1: Summary of AIIB Standards
Table 2.2: Ambient Air Quality Standards.
Table 2.3: Ambient Noise Standards
Table 2.4: Toilet Wastewater Discharge Standard
Table 2.5: Domestic Wastewater Discharge Standard
Table 2.6: Electric and Magnetic Fields Standards
Table 3.1: Main Wind Turbine Specification
Table 3.2: Rotor Dimension and Weight
Table 3.3: Blade Specifications..........
Table 3.4: Generator Specifications

Table 3.5: Characteristics of the 500 kV Transmission ‘Line
Table 3.6: Anticipated Workforce during Construction ...
Table 3.7: Anticipated Construction Workforce for each | Project Facility
Table 3.8: Anticipated Workforce during Operation
Table 4.1: Land Cover for Alternative Transmission Line Routes
Table 4.2: Comparison of HAWT and VAWT Wind Turbine Alternatives
Table 4.3: Comparisons between Power Generation Methods ..
Table 5.1: Impact Characteristics Terminology
Table 5.2: Impact Type Definitions ....
Table 5.3: Definitions for Likelihood Designations .
Table 5.4: Impact Significance
Table 5.5: Indicative Levels of Consequence for Potential Impacts from Unplanned Events ..
Table 5.6: Risk Matrix for Potential Unplanned Events
Table 6.1: Preliminary Identification of Project Stakeholders
Table 6.2: Stakeholder Engagement Strategies. .................
Table 6.3: Summary of Local EIA Stakeholder Engagement
Table 6.4: Summary of Supplemental ESIA Stakeholder Engagement ..
Table 6.5: Key Stakeholder Concerns and Relevance for ESIA.
Table 7.1: Average Temperature from the Meteorology Station.
Table 7.2: Annual Rainfall from the Meteorology Station
Table 7.3: Average Wind Speed Measurement in the Project Area for 2012- 2019.
Table 7.4: Air Quality Monitoring Result
Table 7.5: Noise Sampling Locations
Table 7.6: Time Periods for Noise Measurements Occurred Every 10-Min.
Table 7.7: Background noise level at Monitoring Location
Table 7.8: Surface Water Monitoring Result...
Table 7.9: Supplementary Surface Water Sampling Locations .
Table 7.10: Surface Water Sampling Results .
Table 7.11: Field of View...
Table 7.12: Horizontal field of view .
Table 7.13: Vertical field of view .
Table 7.14: Mapping Turbine Visibility Elements
Table 7.15: Location of the proposed VSRs
Table 7.16: Legally Protected Areas and Areas with Recognized High Biodiversity Values identified i in
the EAAAs.. 158
Table 7.17: Land Class Descriptions and Areas
Table 7.18: Vantage Point (VP) relationship to Turbine Arrays and the Transmission Line

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page vi
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Table 7.19: Bird species recorded during VP surveys with corresponding flight times at all heights /
collision risk height
Table 7.20: Bird species of conservation importance recorded during transect surveys .
Table 7.21: Itinerary for Bat Field Surveys
Table 7.22: New records for bat species in southern Lao PDR and Lao PDR.
Table 7.23: Conservation-important Mammals
Table 7.24: Conservation-important Herpetofauna
Table 7.25: Conservation-important Plants.........
Table 7.26: Summary of the Critical Habitat Assessment findings
Table 7.27: Overview of Demographics of Affected Villages ..
Table 7.28: Characteristics of Ethnic Groups ....
Table 7.29: Education Attainment by Koumban ....

Table 7.30: Working Status of Surveyed Population
Table 7.31: Livelihoods of the Surveyed Population by Koumban
Table 7.32: Supplementary Livelihood of Surveyed Households .
Table 7.33: Livelihood Diversification
Table 7.34: Food Sufficiency by Koumban
Table 7.35: Average Monthly Household Income by Koumban.
Table 7.36: Average Monthly Household Income by Livelihood Types
Table 7.37: Average Monthly Household Expenditure by Koumban ...
Table 7.38: Land Ownership Type by Village ..
Table 7.39: Number of Vulnerable Household
Table 7.40: Number of Vulnerabilities among the Surveyed Households .
Table 7.41: Vulnerability Household by Category
Table 7.42: Average Monthly Household Income per Households and per Capita among the
Vulnerable Households
Table 7.43: Sources of Income of Vulnerable Households.
Table 7.44: Ownership over property between male and female .
Table 7.45: Level of Decision by Women by Topic
Table 8.1: Scoping Matri:
Table 8.2: Scoped Out Impacts
Table 8.3: Sensitivity Assessment Criteria for Topography
Table 8.4: Criteria for Impact Magnitude for Assessment of Impacts on Topography
Table 8.5: Impact on Topography (Construction and Operation Phases) ...
Table 8.6: Sensitivity Assessment Criteria for Soil Quality (compaction, erosion ‘and contamination)

Table 8.7: Criteria for Impact Magnitude for Assessment of Impact to Soi
Table 8.8: Soil Impacts from Soil Erosion and Compaction (Construction and Operational Phase) ..259
Table 8.9: Sensitivity Assessment Criteria for Air Quality 261
Table 8.10: Criteria for Impact Magnitude for Assessment of Impact to Air Quality
Table 8.11: Air Quality Impacts (Construction Phase)
Table 8.12: Criteria for Impact Magnitude for Assessment of Impact to Noise Level.
Table 8.13: Noise Receptor Sensitivity
Table 8.14: Noise Impact Assessment (Construction).
Table 8.15: LAO National Regulation vs IFC Guidelines .
Table 8.16: Magnitude and Significance of Noise Effects
Table 8.17: Additional Receptors
Table 8.18: Goldwind WTG Manufacturer Dat:
Table 8.19: Sound Power Levels vs Wind Spee
Table 8.20: Goldwind WTGs Sound Power Levels
Table 8.21: Predicted Operational Noise Levels (Laeq) vs IFC limits
Table 8.22: Predicted Noise Levels
Table 8.23: Significance of Impacts

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page vii
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Table 8.24: Most relevant WTGs for Impacted Receptors.
Table 8.25: Calculations and new Distances for Turbine Relocation (R52
Table 8.26: Calculations and new Distances for Turbine Relocation (R52
Table 8.27: Sensitivity Assessment Criteria for Water Resources (Surface water)
Table 8.28: Criteria for Impact Magnitude for Assessment of Impact to Surface Water
Table 8.29: Impacts to Surface Water Quality (Construction Phases)
Table 8.30: Impact on Surface Water Quality (Operation Phase)
Table 8.31: Impact on Surface and groundwater Water Resource Competition (Construction and
Operation Phase) .
Table 8.32: Landscape sensitivity
Table 8.33: Landscape magnitud:
Table 8.34: Sensitivity of Visual Receptor:
Table 8.35 Magnitude of Visual Effect ..
Table 8.36: Summary of Visual Impact
Table 8.37: Landscape Value Impacts (Construction and Operation Phase)
Table 8.38: Visual Impacts (Construction and Operation Phase).
Table 8.39: Relevant National Standards
Table 8.40: Operational hours by sector for every site areas
Table 8.41: WindPro shadow module inputs (the key differences between the scenarios are in bold)

Table 8.42: Cluster Sensitivity and Magnitude...
Table 8.43: Impact of Shadow Flicker (Operation)
Table 8.44: Matrix used to rate Impact Significance Criteria for Habitat
Table 8.45: Matrix used to rate Impact Significance Criteria for Species
Table 8.46: Defining the Aol for Construction and Operational/Maintenance Components of the
Project..
Table 8.47: Summary of Key Ecological Receptors and Biodiversity Values for the Project area
Table 8.48: Biodiversity impacts identified and conceptualized for the Monsoon WF project.
Table 8.49: Biodiversity Impact Significance Assessment for the Monsoon WF project
Table 8.50: Social Impact Scoping .
Table 8.51: Social Impact Magnitude Criteria .
Table 8.52: Social Impact Sensitivity Criteri
Table 8.53: Economic Opportunities Impact Assessment
Table 8.54: Loss of Agricultural Land
Table 8.55: Impact on NTFP Collection...
Table 8.56: Social Impact Magnitude Criteria .
Table 8.57: Social Impact Sensitivity Criteria
Table 8.58: Economic Displacement Impact Assessmen
Table 8.59: Project Vehicle Movements, Construction ....
Table 8.60: Traffic Survey, September 2020
Table 8.61: Sensitivity Assessment Criteria for the Impact on Community Health and Safety
Table 8.62: Criteria for Impact Magnitude for Assessment of Impact on Community Health and Safety

Table 8.63: Impact Assessment for Community Health and Safety
Table 8.64: Worker Influx Impact Assessment
Table 8.65: Social Impact Magnitude Criteria .
Table 8.66: Social Impact Sensitivity Criteria...
Table 8.67: Local Amenity Impact Assessmen
Table 8.68: ADB Indigenous Peoples Characteristics .
Table 8.69: Social Impact Magnitude Criteria .
Table 8.70: Social Impact Sensitivity Criteria...
Table 8.71: Ethnic Groups Impact Assessment
Table 8.72: Social Impact Magnitude Criteria .

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page vill
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Table 8.73: Social Impact Sensitivity Criteria
Table 8.74: Cultural Heritage Impact Assessment
Table 8.75: Summary of Gender Impacts and Mitigation asure:
Table 8.76: Project Scope and Activity by Emission Source during Construction and Operatio!
Table 8.77: Amount of Living Biomass Before and After Conversion
Table 8.78: GHG Emission from Land Clearing in the Pre-construction Phase
Table 8.79: Emissions Breakdown by Scope and Activity during Construction
Table 8.80: Emissions Breakdown by Scope and Activity during Operation
Table 8.81: GHG Emission Breakdown by Phase .
Table 8.82: Global Warming Potentials ...........
Table 8.83: Emission Factors for Stationary and Mobile Combustion .
Table 8.84: Emission Factors for Electricity :
Table 8.85: Impact Assessment for Project's Impact on Climate Change during Pres -construction .
Table 8.86: Impact Assessment for Project’s Impact on Climate Change during Construction .
Table 8.87: Impact Assessment for Project’s Impact on Climate Change during Operation
Table 8.88: Estimation of Avoided GHG Emission
Table 8.89: Key Project Assets...
Table 8.90: Potential Impacts on Wind Energy Sector
Table 8.91: Climate Change Projections for Annual Rainfall and Evaporation ...
Table 8.92: Summary for Hazard Due to Water Availability under Baseline and Climate Change
Scenarios ...
Table 8.93: Climate Change Projections for Extreme Precipitation.
Table 8.94: Summary of Riverine Flood Hazard under Baseline and Climate Change Scenario
Table 8.95: Climate Change Projections for Extreme Precipitation
Table 8.96: Summary for Landslide Hazard under Baseline and Climate Change Scenario
Table 8.97: Climate Change Projections for Temperature Parameters
Table 8.98: Climate Change Projections for Maximum Temperature..
Table 8.99: Summary of Extreme Heat Hazard under Baseline and Climate Change Scenarios......504
Table 8.100: Historical Cyclones Recorded within 100km Distance of the Site Location (1981 -Present)

Table 8.101: Projected Changes in Maximum Wind Speeds under Climate Change Scenarios at
Ground Level
Table 8.102: Summary for Cyclone and Wind Hazard under Baseline and Climate Change Scenario

Table 8.103: Regional level historical wildfire events ..

Table 8.104: Regional Land Cover Distribution in Lao
Table 8.105: Climate Change Projections for Temperature Parameters
Table 8.106: Summary of Wildfire Hazard under Baseline and Climate Change Scenario .
Table 8.107: Hazard Receptor Matrix
Table 8.108: Impact of Project on Exacerbation of Climate Related Physical Risks
Table 8.109: Indicative Levels of Consequence for Potential Impacts from Unplanned Events
Table 8.110: Risk Matrix for Potential Unplanned Events
Table 8.111: Unplanned Events Leading to Potential Impact:
Table 8.112: Potential Impacts from Unplanned Events and Pre-mitigation Risk Ranking
Table 8.113: Preventative and Mitigation Measures of Leakage and Spills Incidents.
Table 8.114: Preventative and Mitigation Measures of Traffic Accident
Table 8.115: Social Impact Sensitivity Criteria
Table 8.116: Social Impact Magnitude Criteria
Table 8.117: Preventative and Mitigation Measures of Fire and Explosion
Table 8.118: Preventative and Mitigation Measures of Natural Hazards ..
Table 8.119: Preventative and Mitigation Measures of Leakage and Spills Incidents.
Table 8.120: Preventative and Mitigation Measures of Fire and Explosion..
Table 8.121: Preventative and Mitigation Measures of Blade Ejection Failure

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April2022 Page ix
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Table 8.122: Preventative and Mitigation Measures of Transmission Line Snapping and Transmission
Pylon Collapse ..
Table 8.123: Preventative and Mitigation Measures of Natural Hazards
Table 8.124 VECs selected for the CIA from a biodiversity impacts perspective
Table 9.1: Outline of Project Construction Environmental and Social Management and Monitoring
Plan (CESMMP)
Table 9.2: Outline of Project Operational Environmental and Social Management and Monitoring Plan
(OESMMP)
Table 9.3: Environmental and Social Monitoring Programme
Table 10.1: Summary of Residual Impact Significance
Table 10.2: Risks from Climate Change
Table 10.3: Environmental and Social Monitoring Programme

w+ 566

List of Figures

Figure 0.1: Overall Impact Assessment Approach
Figure 1 roject Location
Figure 3.1: Project Location
Figure 3.2: Layout of Permanent Facilities of Project
Figure 3.3: Wind Turbine Nacelle Diagram
Figure 3.4: Rotor Hub Structure and Dimension
Figure 3.5: Pitch System Diagram
Figure 3 avement Structure and Drainage Ditch
Figure 3 ncillary Facilities Location
Figure 3.8: Transportation Route to the Project ‘Area
Figure 4.1: Alternative Transmission Line Routing to Sub-Stations
Figure 4.2: Annual Average Wind Energy Potential Countrywide with an Altitude of 65 meters
Figure 5.1: Overall Impact Assessment Approach
Figure 5.2: Overall Impact Assessment Process
Figure 5 omparing an ESIA and a CIA
Figure 5
Figure 6.1: Social Area of Influence...
Figure 6.2: Preliminary Stakeholder Mapping Results.
Figure 7.1: The Project’s Area of Influence (Aol)
Figure 7 ‘opography of the Project Area.
Figure 7 ir Sampling Locations .
Figure 7 loise Monitoring Locations
Figure 7 loise Monitoring Result at R1
Figure 7.6: Noise Monitoring Result at R2
Figure 7.7: Noise Monitoring Result at R3
Figure 7.8: Noise Monitoring Result at R4
Figure 7.9: Background Noise Measurements against Wind Speed for R1
Figure 7.10: Background Noise Measurements against Wind Speed for R2
Figure 7.11: Background Noise Measurements against Wind Speed for R3
Figure 7.12: Background Noise Measurements against Wind Speed for R4
Figure 7.13: Surface Water Sampling Locations ..
Figure 7.14: Supplementary Surface Water Sampling Locations
Figure 7.15: Landscape Study Area
Figure 7.16: Topography of Project Are
Figure 7.17: Landscape Characteristic Unit (LCU)
Figure 7.18: Photo of Nearby Landscape .
Figure 7.19: Protected Areas
Figure 7.20: Turbine Visibility Elements.

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page x
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 7.21: View shed Zone A: One or more wind turbines in their entirety
Figure 7.22: View shed Zone B: The entire path of the blades for one or more wind turbines
Figure 7.23: View shed Zone C: At least half of the path of one or more wind turbines.
Figure 7.24: Location of the proposed VSRs
Figure 7.25: Legally Protected Areas, and Areas with Recognized High Biodiversity Values within and
overlapping the EAAAs
Figure 7.26: Land cover / land use in the EAAAs and Project area .
Figure 7.27: Map showing VP and transect locations for the bird survey relative to planned WF
infrastructure
Figure 7.28: Map showing the locations of bat surveys (wet and dry seasons) relative to planned WF
infrastructure .
Figure 7.29: Lao PDR Country Brief Overview .

Figure 7.30: Lao PDR’s Main GDP Contributo!
Figure 7.31: Affected Villages
Figure 7.32: Ethnic Groups in the Project Affected Villages
Figure 7.33: Religions in the Project Affected Villages
Figure 7.34: Cultural Heritage...
Figure 7.35: Cemeteries and Huts of the Deceased.
Figure 7.36: Pole Used for Securing Animals to Perform Animal Sacrifice
Figure 7.37: Integration of Lifestyle to Mainstream Society...
Figure 7.38: Education Attainment of the Surveyed Population
Figure 7.39: Reasons for Discontinuing Study...
Figure 7.40: Active Labour Force of the Surveyed Population
Figure 7.41: Types of Employment (for Primary Occupation)
Figure 7.42: Livelihoods of the Surveyed Population
Figure 7.43: Food Sufficiency
Figure 7.44: Approach for Making Up for Food Insecurity
Figure 7.45: Agro-Forestry Production Area
Figure 7.46: Examples of Cultivation .
Figure 7.47: Irrigation for Cultivation
Figure 7.48: Animal Husbandry
Figure 7.49: NTFPs Collection.
Figure 7.50: Handicrafts...
Figure 7.51: Small Businesses
Figure 7.52: Average Monthly Expenditure by Expenditure Items
Figure 7.53: Common Diseases by Age Group
Figure 7.54: Local Infrastructures and Public Services
Figure 7.55: Schools in Surveyed Villages
Figure 7.56: Local Roads
Figure 7.57: Water Supply
Figure 7.58: Energy Supply.
Figure 7.59: Characteristics of Vulnerable Households
Figure 7.60: Gender Ratio by Koumban......
Figure 7.61: Education Attainment by Gender
Figure 7.62: Participation of Female in Agriculture and Household Activities
Figure 8.1: Additional Receptors
Figure 8.2: Predicted Noise Levels at R1 vs IFC Criteria

Figure 8 redicted Noise Levels at R2 vs IFC Criteria
Figure 8 redicted Noise Levels at R3 vs IFC Criteria
Figure 8 redicted Noise Levels at R4 vs IFC Criteria

Figure 8 redicted Noise Contours
Figure 8.7: Legend of Visual Graphic Sheets .
Figure 8.8: Photomontage for VSR1

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page xi
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.9: Photomontage for VSR2..
Figure 8.10:
Figure 8.11:
Figure 8.12:
Figure 8.13:
Figure 8.14:
Figure 8.15:
Figure 8.16:
Figure 8.17:
Figure 8.18:
Figure 8.19:
Figure 8.20:
Figure 8.21:
Figure 8.22:
Figure 8.23:
Figure 8.24:
Figure 8.25:
Figure 8.26:
Figure 8.27:
Figure 8.28:
Figure 8.29:
Figure 8.30:
Figure 8.31:
Figure 8.32:
Figure 8.33:
Figure 8.34:
Figure 8.35:
Figure 8.36:
Figure 8.37:
Figure 8.38:
Figure 8.39:
Figure 8.40:
Figure 8.41:
Figure 8.42:
Figure 8.43:
Figure 8.44:
Figure 8.45:
Figure 8.46:
Figure 8.47:
Figure 8.48:
Figure 8.49:
Figure 8.50:
Figure 8.51:
Figure 8.52:
Figure 8.53:
Figure 8.54:
Figure 8.55:
Figure 8.56:
Figure 8.57:
biodiversity towards achieving no net loss or net gain outcomes .
Figure 8.58:
Figure 8.59:

Photomontage for VSR3
Photomontage for VSR4 (1) .
Photomontage for VSR4 (2) .
Photomontage for VSR65 (1) .
Photomontage for VSR5 (2) .
Photomontage for VSR5 (3) .
Photomontage for VSR5 (4) .
Photomontage for VSR6 (1) .
Photomontage for VSR6 (2) .
Photomontage for VSR7...
Photomontage for VSR8...
Photomontage for VSR9 (1) .
Photomontage for VSR9 (2) .
Photomontage for VSR11.
Photomontage for VSR12.
Photomontage for VSR13 (1
Photomontage for VSR13 (2) ..
Photomontage for VSR13 (3)
Photomontage for VSR15
Photomontage for VSR16
Photomontage for VSR17 (1)
Photomontage for VSR17 (2)
Photomontage for VSR17 (3)
Photomontage for VSR18
Photomontage for VSR19 (1) ..
Photomontage for VSR19 (2) ..
Photomontage for VSR19 (3)
Location of Receptors.......
Photos of Forests Surrounding Receptors
Shadow flickering theory...
Map of predicted shadow flicker (hours/year) — Worst Case Scenario
Map of predicted shadow flicker (min/day) — Worst Case Scenario
Map of predicted shadow flicker (hours/year) — Real Case Scenario
Cluster locations
Legend of Cluster Graphic Sheets
Shadow Flicker Results — Cluster: Schoo!
Shadow Flicker Results — Cluster: A
Shadow Flicker Results — Cluster: B
Shadow Flicker Results — Cluster: C
Shadow Flicker Results — Cluster: D ..
Shadow Flicker Results — Cluster: E ..
Shadow Flicker Results — Cluster: F
Shadow Flicker Results — Cluster: F
Shadow Flicker Results — Cluster: G
Shadow Flicker Results — Cluster: H
Shadow Flicker Results — Cluster: |
Shadow Flicker Results — Cluster:
Diagram illustrating the process of identifying, measuring and mitigating impacts to

Agricultural Land Removal
NTFP Collection Areas

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page xii
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.60: Calculating Comparative GHG Impacts Using the Attributional Life-Cycle Assessment
(LCA) Approach
Figure 8.61 Key Components of EP-4 Related to Physical Risk Assessment.
Figure 8.62: General Risks from Climate Change to Wind Farms
Figure 8.63 Climate Change Risk Assessment Methodology.
Figure 8.64: Hazards Evaluated in this Assessment
Figure 8.65: General Framework for a Natural Hazard and Climate Change Impact Assessment
Figure 8.66: Baseline Water Stress ......
Figure 8.67: Baseline Seasonal Variability
Figure 8.68: Water Supply RCP 4.5/2030.
Figure 8.69: Water Supply RCP 4.5/2040.
Figure 8.70: Water Supply RCP 8.5/2030.
Figure 8.71: Water Supply RCP 8.5/2040.
Figure 8.72: Water Demand RCP 4.5/2030.
Figure 8.73: Water Demand RCP 4.5/2040.
Figure 8.74: Water Demand RCP 8.5/2030.
Figure 8.75: Water Demand RCP 8.5/2040.
Figure 8.76: Water Stress RCP 4.5/2030 .
Figure 8.77: Water Stress RCP 4.5/2040 .
Figure 8.78: Water Stress RCP 8.5/2030 .
Figure 8.79: Water Stress RCP 8.5/2040
Figure 8.80: Seasonal Variability RCP 4.5/2030
Figure 8.81: Seasonal Variability RCP 8.5/2030
Figure 8.82: Seasonal Variability RCP 8.5/2040
Figure 8.83: Baseline Riverine Flood Hazard .
Figure 8.84: Baseline Riverine Flood Hazard .
Figure 8.85: Baseline Landslide Hazard
Figure 8.86: Landslide Susceptibility
Figure 8.87: Baseline Extreme Heat Hazard
Figure 8.88: Historical Cyclone Tracks .
Figure 8.89: Wild Fire Frequency...
Figure 8.90: Baseline Wild Fire Hazard
Figure 8.91: Lightning Frequency
Figure 8.92: Info Map of Potential UXO Presence in Laos ..
Figure 8.93 The existing Hydropower Transmission Line and Main Access Road in relation to
Monsoon WF

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page xiii
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Acronyms and Abbreviations

Name
Aol
ADB
ALARP
ASEAN
BODS
CAPE
CARE
CCRA
CEMP
CESMMP
CF

CIA
CLO
co
CoD
dBA
DDD
DDE
DDT
DFC
DMC
DO
DONRE
DTM
EAAA
EDL
EHS
EIA

EIB
EMMP
EP
EPC
EPFI
EPSG
ERM
ESCAP
ESHS
ESIA
ESMP

Description

Area of Influence

Asian Development Bank

As Low As Reasonably Practicable

Association of Southeast Asian Nations

five-day biochemical oxygen demand

convective available potential energy

Cooperative for Assistance and Relief Everywhere
Climate Change Risk Assessment

Construction and Environmental Management Plan
Construction Environmental and Social Management and Monitoring Plan
Carbon fraction of dry matter

cumulative impact assessment

Community Liaison Officers

Carbon Monoxide

Commercial Operations Date

Decibels A

Dichlorodiphenyldichloroethane
Dichlorodiphenyldichloroethylene
Dichlorodiphenyltrichloroethane

Development Finance Corporation

District Disaster Management Committees
Dissolved Oxygen

Department of Natural Resources and Environment
Digital Terrain Model

Ecologically Appropriate Area of Analyses

The state power company Electricite du Laos
Environmental, Health and Safety

Environment Impact Assessment

European Investment Bank

Environmental Management and Monitoring Plan
Equator Principles

Engineering, Procurement and Construction
Equator Principles Financial Institutions

European Petroleum Survey Group

ERM-Siam Company Limited

Economic and Social Commission for Asia and the Pacific
Environmental, Social, Health and Safety
Environmental and Social Impact Assessment

Environmental and Social Management Plan

CONTENTS

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022

Page xiv
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU CONTENTS
PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Name Description

ESMS Environmental and Social Management System
EVN Vietnam Electricity

FGD Focus Group Discussions

GAD Gender and Development

GDP Gross Domestic Product

GHG Greenhouse gases

Gll Gender Inequality Index

GIIP Good International Industry Practice

GL Germanischer Lloyd

GLAD German-Laos Association Development

GOL Government of Laos

GOV Government of Vietnam

GPG Good Practise Guide

GPM Global Precipitation Measurement

GW Giga-Watt

GWP Global warming potential

H&S Health & Safety

HAWT Horizontal Axis Wind Turbine

HCB Hexachlorobenzenze

HDI Human Development Index

HH Household

HIV Human Immunodeficiency Virus

HSE Health and Safety Executive

HSSE Health, Safety, Security and Environment

IA Impact Assessment

|AO Institute of Acoustics

IBTrACS Best Track Archive for Climate Stewardship
IEAD Impact Energy Asia Development Limited

IEC The International Electrotechnical Commission
IEE Initial Environmental Examinations

IFAD International Fund for Agricultural Development
IFC International Finance Corporation

ILO International Labour Organization

|OA Institute of Acoustics

IP Indigenous People

IPCC. Intergovernmental Panel on Climate Change
Iso International Organization for Standardization
IUCN International Union for Conservation of Nature
IWGIA International Work Group for Indigenous Affairs
JICA Japan International Cooperation Agency

KBA Key Biodiversity Area

www.erm.com Version: 2.0 Project No.: 0598121 Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page xv
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Name
KIl
LAeq
LAK
LCA
LCU
LDC
LMIC
LREMDP
LUC.
LWu
MAB
MLA
MONRE
MoU
MPI
MPN
MW

NA
NAPA
ND
NDC.
NDMC
NGO
NGPES
NOAA
NSEDP
NSSL
NT
NTFP
ocsc
OESMMP
OH&S
ORP
PA

PAP.
PDA
PDR
PHC.
PM
POESMMP.
PRF

Description

Key Informant Interviews

Equivalent Continuous Sound Level

Laotian Kip (Official national currency of Laos)
Life-Cycle Assessment

Landscape Character Unit

Least develop country

Middle income country

Livelihood Restoration and Ethnic Minority Development Plan
Land Use Consultants

Lao Women's Union

Man and Biosphere

Multilateral Agencies

Ministry of Natural Resources and Environment
Memorandum of Understanding

Multidimensional Poverty Index

Maximum Probable Number

Megawatt

Not Available/Not Applicable

National Adaptation Programme of Action to Climate Change
Not Detected

Nationally Determined Contribution

National Disaster Management Committee
Non-Governmental Organisations

National Growth Poverty Eradication Strategy
National Oceanic and Atmospheric Administration
National Socio-Economic Development Plan
National Severe Storm Laboratory

Near threatened

Non-Timber Forest Product

Office of the Civil Service Commission

Operation Environmental and Social Management and Monitoring Plan
Occupational Health And Safety

Oxidation Reduction Potential

Protected Area

Project Affected People

Project Development Agreement

People's Democratic Republic

Primary Health Care

Particulate Matter

Project Owners Environmental and Social Management and Monitoring Plan

Provider Relief Fund

CONTENTS

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022

Page xvi
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

CONTENTS

Name Description

PS Performance Standards

PSAol Project Social Area of Influence

Qc Quality Control

RAMSAR Convention on Wetlands of International Importance Especially as Waterfowl Habitat
RAP. Resettlement Action Plan

ROW Right of Way

RPM Revolutions Per Minute

SAR Second Assessment Report

SEP Stakeholder Engagement Plan

SPS Safeguard Policy Statement

SRTM Shuttle Radar Topography Mission

SUFORD Scaling Up Participatory Sustainable Forest Management
sw Surface Water

TCFD Task Force on Climate-Related Financial Disclosures

TJ Terajoule

TL Transmission Line

TOR Terms of Reference

TSP Total Suspended Particulates

TSS Total Suspended Solids

UCRSEA Urban Climate Resilience in Southeast Asia

UN United Nations

UNDP United Nations Development Programme

UNEP United Nations Environment Programme

UNESCO United Nations Educational, Scientific and Cultural Organization
UNFCCC United Nations Framework Convention on Climate Change
USGS United States Geological Survey

UTM Universal Transverse Mercator

UXO Unexploded ordnance

VAWT Vertical Axis Wind Turbine

vP Vantage Point

VSR Visual Sensitive Receptors

VU Vulnerable

WBCSD World Business Council for Sustainable Development
WBG World Bank Group

WHO. World Health Organisation

WRI World Resources Institute

WSDI Wind Speed/Direction Indicator

WTG Wind Turbine Generator

WWF World Wide Fund

ZTV Zone of Theoretical Visibility

www.erm.com Version: 2.0 Project No.: 0598121 Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page xvii
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

EXECUTIVE SUMMARY

Introduction

Impact Energy Asia Development (IEAD and/or the Project Proponent) is developing the Monsoon
Wind Farm with an installed capacity of approximately 600 MW in Dak Cheung District of Sekong
Province and Sanxai District of Attapue Province in Lao People's Democratic Republic (Lao PDR).
The development also includes a 500 kilovolt (kV) transmission line, which connects to the grid in
Vietnam (“the Project”).

IEAD signed a Memorandum of Understanding (MoU) with the Government of Lao PDR in 2011 to
explore the possibility of developing a wind power project. Following the initial feasibility study, IEAD
signed a Project Development Agreement (PDA) with the Government of Lao PDR on August 7, 2015
for the development of a wind power project with a capacity of 600 MW. The concession period for the
Project is understood to be 25 years from the commercial operations date (COD). Construction is
estimated to take approximately 24 months.

An Environment Impact Assessment (EIA) study for local Lao PDR permitting requirements was
conducted in June 2014 (EIA 2014), and a second and third revision was conducted in May 2018 (EIA
2018), and September 2020 (EIA 2020), respectively. Innogreen Engineering Co., Ltd (Innogreen) on
behalf of the Project Proponent is currently revising the local EIA (EIA 2020) due to significant
changes in the Project design.

ERM-Siam Company Limited (ERM) was contracted by IEAD to conduct an Environmental and Social
gap analysis of the local EIA against the Lenders’ applicable standards including an initial biodiversity
review (Phase 1). ERM completed Phase 1 and submitted the final gap analysis report to IEAD in
March 2021. The Phase 1 report also recommended a Terms of Reference (TOR) to fill the gaps
identified.

Legal and Institutional Framework

This ESIA has been undertaken with reference to the provisions of the requirements, standards,
policies, laws, rules, guidelines, manuals, and international conventions and treaties. In addition,
international standards and best practices on environmental and social safeguards were reviewed to
identify all possible risks and impacts from project development and appropriate measures to
minimize and mitigate the risks to the extent possible. The regulatory framework for this ESIA includes
in the following.

= The Lao PDR legislation, policies, standards, and guidelines that have been ratified by Lao PDR
and are applicable to the Project.

= The Project shall comply with comply with the ADB Safeguard Policy Statement (2009), ADB
Social Protection Strategy (2001), ADB Gender and Development Policy (1998), ADB Access to
Information Policy (2018) and relevant World Bank/ IFC General EHS Guidelines.

= The Project will be undertaken to, as much as possible, comply with International Conventions
including United Nations Convention on Biological Diversity (1996) and Coherence with
Sustainable Developmental Goals and the Paris Climate Agreement as minimum.

= The Project shall comply with Lao environmental, social, health and safety laws, or associated
WBG EHS Guidelines, whichever is more stringent.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 1
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Project Description

Project Background and Objectives

IEAD is developing a wind farm, with a total installed capacity of approximately 600 MW, and a 500
kV transmission line in Dak Cheung District of Sekong Province and Sanxai District of Attapue
Province in Laos (the Project). The Project has been developed under an exclusive right granted by
the GOL through a Memorandum of Understanding (MoU) and Project Development Agreement
(PDA) executed in November 2011 and August 2015. This Project is also the first cross-border wind
power project to be approved by the GOL and Government of Vietnam (GOV) in accordance with the
MoU to supply power from Laos’ projects to Vietnam Electricity (EVN).

The development also includes a 22 km 500 kV transmission line, which connects to the grid in
Vietnam. The Right of Way (ROW) of the transmission line is 60 m (30 m on each side from the centre
line) which primarily passes through Protected Area (PA) in Lao PDR towards the Vietnam border.
The generated electricity is expected to be sold to Vietnam Electricity (EVN).

Project Location

The Project is located in Dak Cheung District of Sekong Province, and Sanxay District of Attapeu
Province in Laos (731355.38 m E, 1701111.82 mN). It lies approximately 560 km south east of
Vientiane, the capital of Laos, and approximately 48 km east of the provincial capital, Sekong.

The wind farm development area (excluding the transmission line) is approximately 70,828 hectares’.
The 500 kV transmission line runs northeast from the development area, across Dak Cheung District,
to the Laos-Vietnam international border.

Project Facilities and Components
The major facilities and components of the Project are described in the following.

= Permanent facilities include wind farm, transmission lines and Project access road as described in
the following.

o Awind turbine is a device that captures the wind’s kinetic energy and converts the energy
into electricity using a generator. A total of 148 wind turbines will be used for the Project.
Two different wind turbine types will be used, of which 132 turbines will be Goldwind GW
165-4.0 turbines, and 16 turbines will be Goldwind GW 155-4.5 turbines.

o The Project includes the development of a 22 km 500 kV overhead transmission line to
evacuate power generated from the wind farm and connect it to the Vietnam electricity grid.
This transmission line will run from the Project's substation located within the Project
development area, to the Laos-Vietnam international border, and continuing eastwards to
connect to the Thanh My substation in Vietnam. The Right of Way (ROW), comprising a
width of 60 m (30m horizontally on each side from the transmission centerline), is the area
of land that will be used to locate, construct, operate, and maintain the transmission line. In
addition, the Project includes the construction of underground and overhead 35 kV and 115
kV transmission cables to transfer electricity to the substation within the development area.
The substation will be connected with a 500 kV transmission cable to transmit electricity to
Vietnam. The Right of Way (ROW) of 35 kV and 115 kV transmission lines are 15 m (12.5 m
on each side from the centre line) and 40 m (20 m on each side from the centre line)
respectively.

o The internal road system within the Project development area will be newly built connecting
to turbine towers with the pavement width of 5.0 m; the subgrade width of 6.0 m; designed
speed of 15 km/h. type of internal road is covered with crushed stone layer (thickness is 30
cm). In addition, the drainage system will be built parallel with the internal road system.

1 It should be noted that the Projects’ concession area will be the land required to install and construct project facilities and
ROW for related transmission line, which is around 1,050 ha.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 2
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

EXECUTIVE SUMMARY

Sediment controls will be installed to collect sediment. The mortar rubble drainage ditch and
the reinforced concrete pipe culvert with a diameter of 1 m will be set up according to the
actual situation on site.
= Ancillary facilities include Project access road, concrete batching plants, laydown areas, worker
accommodation, spoil disposal areas. The ancillary facilities will be located in a flat and open area
that is near the existing public road.
= Shared facilities of the Project have also been identified. It should be noted that only the Lao
section of the transmission line is included in this impact assessment. The transmission line in
Vietnam will be the responsibility of EVN and not part of the Project proposed for ADB-financing.

Project Associated and Related Facilities

Associated Facilities are defined in the ADB SPS as “facilities that are not funded as part of the
project (funding may be provided separately by the borrower/client or by third parties), and whose
viability and existence depend exclusively on the project and whose goods or services are essential
for successful operation of the project.”

The Project facilities include:

= Wind turbines and wind turbine boundary area (development area);

= Access roads, workers camps, laydown areas, and batching plants within the development area;
= Access road from the development area to the highway;

= 22km 500 kV transmission line from the development area to the Laos/Vietnam international
border.

There are no associated facilities identified for this Project. Other related facilities have been
assessed as to whether these are associated facilities. However these have not been considered as
associated facilities as per ADB SPS definition as per the rationale provided below:

m= The 500 kV Station of Vietnam (Thanh My Station) and the transmission line route in Vietnam. As
mentioned in Section 3.3.3, this Project is not funded by ADB or the Developer and is being
conducted by ENV. The transmission line and substation are also being developed for more than
just this Project.

= Road No. 16 B improvements that connecting Lao PDR, Thailand and Vietnam from west to east.
This road will be used for the transportation of construction equipment. The upgrade of this road
has been completed in 2021 by the Government of Lao. The road network will not be utilised for
only this Project and is not funded by the developer or ADB.

Waste Management
Solid waste disposal and wastewater management can be summarised in the table below.
Phase Estimated Volume Details
Solid waste | Construction | m The estimated waste = Solid waste generation can be
disposal Phase generation rate of 0.8 divided into two categories that are

kilogram/worker/day. For an
average of 700 construction
workers, the total volume of
municipal wastes is estimated
to 560 kilograms/day and is
composed of food wastes, .
plastic bags and paper scraps
(as per the EIA, 2020).

= The amount of solid waste will
be depended on the actual
situation of the project
construction phase.

from construction activities and from
worker consumption. The solid
waste generation from construction
activities will include concrete,
structural steel, wooden crates etc.
The hazardous waste will include
diesel oil, paint, etc.

Bunded, hardstand and roofed
areas are a general requirement for
hazardous waste. The solid waste
generated during the construction
phase will be collected and

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 3
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

EXECUTIVE SUMMARY

Phase Estimated Volume

Details

segregated for recyclable and non-
recyclable waste (i.e. paper, plastic).
The solid waste will be stored in
temporary storage areas, disposed,
and recycled according to the
requirement of Lao.

Operational | =
Phase

The actual amounts of waste to
be generated by the Project are
currently not available.

There is no waste generation from
the production process. Waste
generation will be from the
consumption of employee.

The solid waste generation will
include food wastes, scrap papers
and plastics that will be sent to the
authorized agencies for further
disposal. Papers, water bottles,
glasses, metal and plastics will be
recycled. The hazardous material
will include diesel oil, paint, etc.

A Waste Management Plan for
construction and operation will be
required including the estimated
types, volumes, and disposal routes.

Wastewater | Construction | m Wastewater is mainly The project requires the contractor
Phase generated from the toilet used to provide mobile toilet tanks with
by construction workers that is sufficient storage tanks for use by
equivalent to about 80% of the workers.
volume of consumption water
or about 16 cubic meters/day.
Operational | m There is no water-use in the The waste water will be treated
Phase production process. initially by waste water treatment
= Wastewater is mainly tank before using the service of the
generated from the septic service company for disposal.
consumption of the estimated
53 employees, the volume of
wastewater from consumption,
washing and other activities is
approximately 1 cubic
meter/day (as per the EIA,
2020).
Project Activities
Key activities to be conducted over the life of the Project are outlined in the following.
Phase Details Schedule
Pre-construction | m All work will be conducted in accordance with the detailed master -
Phase construction schedule, provided by the EPC Contractor. Prior to
commencement of work, all contractors would be required to
provide detailed site specific plans.
= Noland take, or dispossession of assets and no ground clearance
or project activities shall take place unless consent has been
obtained from affected ethnic communities and land acquisition
and compensation activities are completed for the project
component following a land acquisition and resettlement plan and
Indigenous Peoples Plan which meets the International regulatory
framework.
Construction m= The EPC Contractor will prepare the site for construction, erection, | 30 months
Phase and installation of the Project facilities, which will include earthwork
activities, such as site clearing and soil excavation. The
construction, design, and testing will be undertaken in accordance
www.erm.com Version: 2.0 Project No.: 0598121 Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 4
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Phase Details Schedule

with the appropriate construction standards and the Laos’ Decision
on National Environmental Standards (No. 81/GOV, 2017).

Operation, and = After the completion of the installation of wind turbines and the 25 years
Maintenance arrangement for the commencement of the production of electricity,
Phase there will be the officer to control, supervise, and maintain the wind

turbine system in accordance with the agreement made with the
manufacturer of the turbine. The frequency of the maintenance of 1
turbine generating electricity is approximately 2 times per year in
order to verify the integrity of the hydraulic system, lubricants
system, transformer and blade.

Operational = No information is currently available on the decommissioning of the | -
Phase Project. It is noted that decommissioning will need to be conducted
under the prevailing laws and standards of Lao at the time of
decommissioning activities

Project Alternatives and Environmental and Social Considerations

This section provides an overview of the project alternatives considered for the project including
alternative power generation, site selection, technology and locations. This data was provided by
IEAD.

= No project alternative: The ‘no project alternative’ considers the consequences in case a decision
not to proceed with the Project is made. In this scenario, the possible positive and negative
impacts of the proposed activities on the receiving environment and social receptors would not
occur.

a Alternative on wind turbine layout: From data provided by IEAD, it is noted that the turbine layout
has been optimised from 240 turbines to 148 turbines. The number of turbines have been reduced
due to new the use of turbine technology that can generate more power.

= Alternative on transmission line route: the original plan for the transmission line was to connect the
Project via a 150 km 230kV transmission line to the Ban Lak 25 substation in in Pakse,
Champasak Province. This routing intersects with two Key Biodiversity Areas (KBAs). The plan
was amended in order to connect to a 500 kV station of Vietnam (Thanh My Station) with an
overall length of 66 km (around 22 km in Laos). The Laos to Vietnam option avoids the KBAs and
reduces the overall potential for impacts from forest clearing, impacts to agricultural land and
livelihoods, and potential increased physical displacement. Two alternatives on the selected
transmission line are provided in the EIA for the 500 kV transmission line (Innogreen, 2020), are
also considered.

= Alternative on technology: A comparison of the wind turbine technologies in terms of axis of
direction, efficiency, location, design complexity, safety, and noise generation of VAWT, HAWT,
other technologies, are considered.

= Alternative on site selection: the project location areas and the study areas (located in Dak Cheung
District of Sekong province and Sanxay District of Attapeu Province) have an altitude of 65 meters
is about 7.5 m/s on average and it is concluded that they have good and sufficient potential for
producing electricity from wind energy

a Alternative method of power generation: several alternatives including renewable energy
alternatives as well as other alternatives for power generation such as conventional thermal power
plants, are considered and compared.

Impact Assessment Methodology

This section presents the methodology used to conduct the Environmental and Social Impact
Assessment (ESIA) for the Project. The Impact Assessment (IA) is undertaken following a systematic
process that predicts and evaluates the impacts the Project could have on aspects of the physical,

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 5
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

biological, social/ socio- economic and cultural environment, and identifies measures that the Project
is planning to avoid, reduce, mitigate, offset or compensate for adverse impacts; and to enhance
positive impacts where practicable.

The methodology has followed the approach illustrated in Figure 0.1.

Figure 0.1: Overall Impact Assessment Approach

Predict magnitude of impacts

Evaluate significance of effects

Investigate options for mitigation

Reassess residual impact / effect
(as required)

Source: ERM, 2019

This section also details the methodology used for the collection and analysis of primary and
secondary data used in this report. Primary and secondary information from the Project Owner,
government sources, non-governmental organisations (NGOs) and other Project-related stakeholders
have been collected to support the preparation of this report.

Screening

The screening was conducted utilizing a high-level description of the Project and its associated
facilities, including available information regarding the project design and existing environmental and
social conditions, applicable regulatory framework for the Project etc. in order to provide a summary of
initial findings on potential project impacts and to guide development of the ESIA.

Scoping

Scoping has been undertaken to delineate the potential Area of Influence for the Project (and
therefore the appropriate Study Area) and to identify potential interactions between the Project and
resources/ receptors in the Area of Influence. It also helps in developing and selecting alternatives to

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 6
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

proposed action and in identifying the issues to be considered in this ESIA. A scoping exercise was
completed as part of the gap analysis undertaken by ERM.

Project Boundary and Area of Influence

In order to set out the scope of the Project features and activities, with particular reference to the
aspects, which have the potential to impact the environment, a Project Description has been
prepared. Details of the Project facilities’ design characteristics, as well as planned and possible
unplanned Project activities, are provided in Section 3 of this ESIA Report. The Project Area of
Influence (Aol) is also defined in Section 7 of this ESIA Report.

Baseline Data Collection

To provide the context within which the impacts of the Project can be assessed, a description of
physical, biological, social/socio-economic and cultural conditions that would be expected to prevail in
the absence of the Project is presented. The baseline includes information on all resources/receptors
that were identified during scoping as having the potential to be significantly affected by the Project.

The baseline takes into account current conditions, as well as those changing conditions apparent in
the Baseline and takes into consideration other developments within the Project area, which are
underway or certain to be initiated in the near future. These developments are considered in the
assessment of cumulative impacts and effects.

Impact Assessment Process

Impact identification and assessment starts with scoping and continues through the remainder of the
ESIA Process. The principal ESIA steps comprise:

= Potential Impact Prediction: to determine what could potentially happen to resources/receptors as
a consequence of the Project and its associated activities;

= Impact Evaluation: to evaluate the significance of the predicted impacts by considering their
magnitude and likelihood of occurrence, and the sensitivity, value and/or importance of the affected
resource/receptor;

= Mitigation and Enhancement Measures: to identify appropriate and justified measures to mitigate
potential negative impacts and enhance potential positive impacts; and

= Residual Impact Evaluation: to evaluate the significance of potential impacts assuming effective
implementation of mitigation and enhancement measures.

= Cumulative Impact Assessment Process

In order to gain an understanding of the projects overall contribution to impacts, a cumulative impact
assessment (CIA) was undertaken. Whilst total cumulative impacts due to multiple projects within
a given area should be identified within government-led spatial planning efforts, the Project owner
needs to determine the degree to which it is contributing to these overall cumulative impacts. The
ESIA and CIA are prepared based on similar logical framework, analytical process and tools. Unlike
the ESIA that centers on the Project as a source of impacts, the CIA focuses on VECs under
influence from different projects. In a CIA, the overall resulting condition of the VEC and its related
viability are assessed.

m= Management, Monitoring, and Audit

The final stage in the IA Process is the definition of the basic management and monitoring
measures that are needed to identify whether: a) impacts or their associated Project components
remain in conformance with applicable standards/ guidelines; and b) mitigation measures are
effectively addressing impacts and compensatory measures and offsets are reducing effects to the
extent predicted.

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 7
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Risk Assessment for Unplanned Events

To evaluate potential impacts from unplanned events, a risk-based approach is used to define: 1) the
most likely unplanned events leading to environmental, social and/or community health impacts; and
2) those unplanned events with the most significant potential environmental, social and/or community
health impacts overall. Impact significance for unplanned events is therefore determined by evaluating
the combination of likelihood and consequence.

Stakeholder Engagement

Consultation for the supplementary ESIA was conducted in November and December 2021 with a
focus on:

= Disclosing updated Project information and development status to the 31 potentially affected
communities and other stakeholders including the supplementary ESIA studies, the risks,
impacts, and opportunities for the Project.

= Providing the affected communities and stakeholders with opportunities to express their views on
Project risks, impacts, and mitigation measures.

= Soliciting stakeholders’ ideas, opinions, and recommendations on various alternatives.

= Assessing the level of stakeholder interest and support for the Project and enable stakeholder
views to be taken into account in Project design and environmental and social mitigation
measures as well as development of benefits and opportunities.

= Undertaking extensive stakeholder engagement for land acquisition and resettlement

Consultation was planned to be carried out in a village meeting format that was appropriate to the
cultural norm of the potentially affected communities. Consultation was also planned to be provided
as part of focus group discussions (FGDs) with women, youth, and ethnic community members in the
PAPs. However, due to the Covid-19 pandemic, government restrictions were imposed on the
provinces where the Project is located, for the majority of the duration in the second half of 2021. As
such, the Project was not able to undertake consultation and FGD activities. The local villagers were
also hesitant to engage in group activities due to the risk of spreading Covid-19. The Project team
was apprehensive of potential risks associated with the undertaking of the consultation plan, so a
modification to the plan was implemented with an aim to fill the consultation gaps while respecting the
needs to have a Covid-19-safe field operation during the pandemic. Due to the Covid-19 restrictions,
modification of the consultation plan consisted of:

= Consultation with individuals during the household socio-economic surveys and census of the
affected population;

= Consultation during key informant interviews with village leaders, teachers, healthcare workers,
religious leaders, and others;

= Consultation with representatives of women groups, youth groups, livelihood groups, ethnic
minority groups; and

= A total of 345 people were consulted during the process through FGDs and Key Informant
Interview (KIls), in which 181 were women, 76 were ethnic group representatives and 75 were
youth representatives.

Asummary of supplementary ESIA consultation is provided in Table 0.1 and further detailed in
Appendix J.

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 8
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

EXECUTIVE SUMMARY

Table 0.1: Key Stakeholder Concerns and Relevance for ESIA

Stakeholder Concern

Relevant ESIA Considerations

The Project should minimise impacts to sensitive
receptors and houses and paddy field as much as
possible.

The impact assessment including information on
mitigation measures for the social receptors is
provided in Section 8.5 of the ESIA Report.

The Project development will impact the cultivation
land, particularly rice paddy field as suitable land for
rice cultivation is highly limited due to mountainous
terrain of the region.

Impacts to livelihoods and land use, including rice
paddies, is included in Section 8.5.3 of the ESIA
Report. This includes proposed mitigation measures.

The Project should ensure that there will be no
encroachment into villagers’ land.

Land and economic displacement is assessed in
Section 8.5.3 of the ESIA Report. This includes
proposed mitigation measures.

The Project will ensure all required processes for land
acquisition are conducted in conjunction with relevant
stakeholders.

Concern about nuisance from noise from wind
turbines during operation.

Noise impacts (including from turbines) are assessed
in Section 8.3.7 of the ESIA Report. This includes
proposed mitigation measures.

Concern about nuisance from shadow flicker and
negative impacts on agricultural productivity.

Shadow flicker impacts are assessed in Section
8.3.10 of the ESIA Report. This includes proposed
mitigation measures.

Concern that the Project development may impact
cemeteries of the village.

Impacts to cemeteries and other cultural heritage are
assessed in Section 8.5.8 of the ESIA Report. This
includes proposed mitigation measures.

Some people expressed that they cannot articulate
their concerns as they do not have sufficient
information about the Project and its potential impacts

Information dissemination will be considered in the
ESIA and SEP. A SEP will be prepared for the
Project including future and on-going engagement
required to ensure stakeholders are provided
sufficient information on the potential impacts.

Concerns about unfair compensation for those
impacted by land acquisition of the Project, and there
will be no replacement land for cultivation and animal
husbandry and therefore people will lose their main
source of livelihood.

Impacts and processes for land acquisition are
provided in Section 8.5.3 of the ESIA Report. Note
that this is based on preliminary land and asset
registration undertaken by Innogreen in November
and December 2021.

Concerns around safety of life and property and
livestock of households nearby the wind towers and
safety of those that conduct agricultural activities
under the transmission line.

Impacts to community health and safety are
assessed in Section 8.5.4 of the ESIA Report. This
includes proposed mitigation measures.

Prior to commencement of the Project construction,
the village heads should be informed.

Village heads will be informed prior to construction,
this commitment is included in Section 9 (ESMP) of
the ESIA Report.

The people in the affected villages were not sure if
they can use electricity generated by the Project.

Reliable and affordable electricity will be provided to
the affected villages. Priority will be given to the
households affected by the Project's land acquisition,
then poor households within the Project's affected
communities, and finally the entire the affected
villages if possible. Refer to Section 8.5.2 for more
details.

During construction and operation of the Project,
there will be increased influx of workers and people
from outside to the villages. There are concerns that
these people may bring nuisances to the villages and
increased risks of particularly of vulnerable
populations (e.g. children, women) being trafficked.

Impacts from worker influx are assessed in Section
8.5.5 of the ESIA Report. This includes proposed
mitigation measures.

Concerns about the Project’s impact on landslides
and impacts to forest resources as people are highly
dependent on NTFPs collection from the forests.

Impacts from unplanned events (including those
impacts as a consequence of natural hazards) are

www.erm.com Version: 2.0 Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 9
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Stakeholder Concern Relevant ESIA Considerations
assessed in Section 8.6.3 of the ESIA Report. This
includes proposed mitigation measures.

Impacts on communities livelihoods associated with
NTFPs are assessed in Section 8.5.3 of the ESIA
Report. This includes proposed mitigation measures.

In addition to the main concerns from the people, the stakeholders engaged in FGDs and Klls also
provided suggestions to the Project which reflect communities’ needs including provide support on
improving agriculture and livestock practice, particularly coffee plantation, processing and market
linkage. Provide support to improve healthcare facilities and education facilities, assistance to poor
households, and training and employment opportunities for local people.

The general opinions of stakeholders engaged in FGDs and KIls show that the majority of the people
agree with the development of the Project. This is because they perceive various benefits associated
with the Project, particularly economic opportunities. They believe that the Project will create more job
opportunities for the people in the villages, new developments that will come with Project development
such as improved road connections and other facilities, the opportunity to increase tourism due to the
wind farm being a new tourist attraction.

Environmental and Social Baseline Conditions

This chapter summarizes the existing physical, biological and social conditions in the Area of
Influence (AOI), focusing on the resources/receptors that may be impacted by the Project. Information
in this chapter is based on studies undertaken by the local EIA (Innogreen & Greener Consultant,
2020), a desktop review of publicly available information, and the additional noise, landscape and
visual, biodiversity, and social baseline studies undertaken in 2021 to 2022 by Innogreen, with ERM’s
guidance, during preparation of this ESIA.

The environmental setting of the site is presented in Table 0.2.

Table 0.2: Summary of Environmental and Social Baseline Conditions

Receptor Description

Topography m= The Project Area is mostly on the slopes of hills and high mountainous area, the
elevation ranges from about 1,000 — 1,200 m above sea level.

Geology and soil = Soil in Dak Cheung District, Sekong Province is divided into six soil groups and nine
types of soil based on the original rocks, condition of the location, identified layer,
and identified characteristics of the soils. The area is primarily composed of heavy
clay, clay loam, and loamy sand

= Soil in Sanxay District of Attapeu Province is divided into six soil groups that is
classified into 13 types of soil based on the original rocks, condition of the location,
identified layer, and identified characteristics of the soils. The soil areas are
primarily composed of clay loam, hard clay and loamy sand.

Climate and m The weather condition of Dak Cheung District and Sanxay District is mostly cold and
mereology with light drizzling rain over almost the entire year. The rainy season is between
March and July, whereas the dry season runs from August to October. Over the past
five years, a slight change in the temperature has been observed, with an increase of
about 1-2 degrees Celsius (EIA, 2020).

Ambient air quality | m Based on the local EIA (EIA, 2020), parameters measured were in line with the
Laos national air quality standards for all parameters.

= This indicates that the ambient air quality within and around the Project area is in
good condition.

Ambient noise = Noise sampling conducted for the ESIA demonstrates that the four (4) monitoring
locations met the World Bank Group (WBG) Criteria which is more stringent than Lao
National Ambient Noise Standard for most of the monitoring duration in the daytime
(07:00 - 22:00). The exceeded noise level measured in the night-time (22:00-7:00)

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 10
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Receptor

Description

were likely due to interference of the local activities such as household activities, the
movement of in-used vehicles, and animal (chicken, dogs, and buffalo).

Surface water
quality

= Based on the local EIA (EIA, 2020), the parameters of SW01, SW02, and SW05 were
within Laos regulations. The parameters of SW03 and SW04 were mostly within the
standards except for measurements of phenol (C6H6O). The area consists of natural
high and steep rock mountains, which may contain minerals underground. There is
frequent rainfall that causes water to flow over various sources that may cause the
water contamination.

m= Surface water sampling conducted for the ESIA demonstrates that most of parameter
were in line with the National Environmental Standards No.81/MONRE 2017 except
COD at SW03-5 and Coliform Bacteria at SW03.

Landscape values
and visual amenity

m= 19 viewpoints have been identified within the Study Area, in order to be exhaustive of
different landscape components. These viewpoints are referred to as Visual Sensitive
Receptors (VSRs). They represent points within the view shed from where people will
be able (or not) to see the Project, and where the quality of the landscape and visual
resources of people could be affected by the presence of the Project.

m= When assessing the visual impact of the wind turbines, it is assumed that the largest
horizontal component is the entire rotor, which would be a maximum of 165 m wide.
The calculations suggest that the impact of a 165 m wide wind turbine rotor would
reduce to be insignificant at about 3.8 km, as it would form less than 5% or 2.5° of the
horizontal field of view.

Natural Hazards

= The topographic conditions of the Project area and nearby area is composed mostly
of hills and high mountains, and there are no large rivers that will cause flooding in
this area. And according to global flood data there is no historical flood event is
recorded for the Project area.?3

= There is no record of earthquake occurrence in the Project site or in Sekong and
Attapeu provinces. However, the Project will be designed in accordance with
standards so that the Project is capable of withstanding an earthquake.

m= Saravane and Sekong District are identified as highly susceptible to landslides
according to UNDP Support National Hazard Profile in 2020. Increasing incidence of
landslides is being observed in the upper catchments of the Sedon and Sekong
rivers, while increased flooding is being observed in the lower catchments and along
the Mekong River.’ The Project is at least 30 km distance to Sekong River.

Biodiversity

= Field data was collected to further inform the understanding of the important
biodiversity values within the study area including A Rapid Ecological Assessment
(“REA”), Monthly bird field survey campaigns across 12 months and covering all
relevant seasons, Five bat field survey campaigns covering dry and wet season, and
two mammal, herpetofauna (reptiles and amphibians) and plant field survey
campaigns in the wet season and dry season were undertaken based on the results
of the REA.

= ACritical Habitat Assessment was completed for the Project (Appendix G), in
support of the Project's alignment with the applicable international standards, which
include the Asian Development Bank's Safeguards Policy Statement (“ADB SPS").

m The Project area has been described to be located in a mosaic of evergreen forest,
shifting cultivation, shrub land and grassland, waterbodies, and built-up areas. In
several areas, there has been extensive modification for agriculture and clearance of
forests by local communities predominantly. The EAAAs assessed therefore contain
both natural and modified habitat in terms of the ADB SPS definitions.

m= Requirements in terms of natural habitat identified: there are a number of Project
components that overlap with terrestrial and aquatic areas that are designated as
‘natural habitat’ and in these instances, the ADB SPS requires that the Project does
not significantly convert or degrade areas of natural habitat, and mitigation measures
are designed to achieve at least an overall no net loss of biodiversity.

2 Global Flood Map, Laos Flood Map | Map of Potential Flooding in Laos (globalfloodmap.org)

3 Reliefweb, UNOSAT Training activities (reliefweb.int)

4 UNDP, Project Document - Deliverable Description (undp.ora)

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 11

EXECUTIVE SUMMARY
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Receptor Description

= Requirements in terms of critical habitat identified: the Montane and Wet Evergreen
Forest ecosystems comprise habitats that are considered to be critical habitat types
(either natural or modified), qualifying as such based on several of the ADB SPS
criteria.

m Requirements in terms of legally protected areas: the project footprint does not
overlap with any identified formally legally protected areas therefore the requirements
under ADB SPS Paragraph 28 and 30 do not apply.

Population and = The Project area including wind turbine towers, transmission line, and access roads

Demographics are located in the administrative boundaries of 23 villages in Dak Cheung District of
Sekong Province and 8 villages in Sanxay District of Attapeu Province.

= Five ethnic groups were identified in the Project affected villages, namely Triang
(89%), Yae (4%), Katu (4%), Ha Luk (2%) and Lao (1%). Triang makes up the
majority of the surveyed households, with the exception of Dak Rant village (Dak
Cheung District) where Yae makes up 85.7% of the village population and Dak Xeum
village (Sanxay District) where Ha Luk is the main population of the village.

m The majority (98%) of the population of the surveyed villages practice in animism and
2% practices Buddhism.

m The average level of education for girls is 3rd to 4th year of secondary school
(equivalent to years 8 and 9) and 4th year of secondary school (9 years of education)
for boys. 53% or 1,472 people of the surveyed population have completed primary
education5, followed by 30% (745 people) attending secondary education. These
figures are considerably lower compared to those of Sekong and Attapeu Provinces.

= Migration is not a prevalent phenomenon in the area

Livelihoods m= The main livelihoods are land-based livelihoods i.e. engagement in agricultural
activities including rice farm, coffee and cassava cultivation, livestock and non-timber
forest products (NTFPs) collection.

= Of the 2,302 surveyed population, 1,022 people (44%) have a second occupation, of
which 735 people (31%) work are engaged in farming activities, 214 people (10%)
work as day laborers, and 81 people (4%) are engaged in livestock. The remaining
supplementary livelihoods include NTFPs collection, small businesses, handicraft
productions, and others such as homemakers, carpenters, etc.

= The communities are dependent on the forest resources for food, medicine, hunting,
firewood, wood for construction of houses, etc.

= The villagers experience rice and food deficiency, particularly during the months
October to April as it is dry season, with low to no productivity.

m The average monthly household income of surveyed households is LAK (Laotian Kip)
1,272,593 (approximately USD 110), and the average monthly income per capita (per
person) is LAK 199,954 (approximately USD 18), which are lower than provincial and
national average of LAK 1,200,000 per month (approximately USD 104) per capita

m The average monthly expenditure of 443 surveyed households is LAK 8,740,498
(approximately USD 775) and the expenditure per capita is LAK 728,375 per month
(approximately USD 65) — this is approximately 6.87 times higher than the average
monthly household income (LAK 1,272,593)

= Most people do not have land titles, only land use rights (i.e. land use certificates) and
booking land (a traditional system which is not recognized in Laos law).

Education, Health | m= Most youths attend primary schools in their villages; however secondary schools are

and infrastructure only available in some bigger villages including Xiengluang, Dak Cheung, and Dak
Dor. Therefore, some students are required to travel from 4 to 10 km to secondary
schools. The common means of travel include walking and biking.

= Of the 23 surveyed villages in Dak Cheung District, 10 villages have healthcare
centres located within the village. Local healthcare facilities usually have x-ray room,
nativity room, and rehabilitation room and a doctor and nurses. For the villages
without healthcare facilities, they have to travel to healthcare facilities in other villages

5 primary education are for children aged 6-10 years (Grade 1-5)
Lowe Secondary Education are for students aged 11-14 (Grade 6-9)
Upper Secondary Education are for students aged 15-17 (Grade 10-12)
Source: Government of the Lao PDR, 2015.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 12
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Receptor

Description

or bigger cities such as Xiengluang Health centre, Dakdor Health Centre, Prao Health
Centre, and Dakchueng Hospital.

The most common diseases in the surveyed villages are cold, diarrhoea particularly
for children. Women experience endometritis and concerns around health risks
related to giving birth. For the elderly, common diseases are kidney disease and
gastritis. Other diseases identified include malaria, stomach pain and leucorrhoea.

Public
Infrastructures and
Utilities

The main source of water identified across survey village is gravity-fed water system
which is sourced from streams to store in common tank for water supply to
households in the villages. Rainwater is stored in tanks for drinking and domestic use
during rainy season. It is noted that piped water supply system (Nam Papa) is not
available in the surveyed villages (water is not pumped into homes).

All surveyed villages in Dak Cheung District have access to electricity, except Dak
Dom village where the electricity grid is not available, and the village depends on
dynamo generators. The main sources of electricity supply include transmission line
and solar cells. Only three villages (i.e. Dak Yok, Dak Padou, and Nam Ngonnuea) in
Sanxay District have access to electricity. The main source is power grid and solar
cells.

Firewood is predominately used for cooking in the villages and is collected from the
nearby forest areas.

There is no waste collection and disposal system in the surveyed villages; therefore,
the village members’ burn, bury, and throw waste around the house or into the forests
as means of waste disposal.

Surveyed population indicated to have access to the internet

Dirt roads are available in all 31 surveyed villages. The means of transport of the
locals include motorbike, walking, biking, and farm tractor. During rainy seasons, the
(red soil) dirt roads get muddy from heavy rain and make it inconvenient to travel and
increase travel times

In Dak Chueng District, markets are available in Dak Bong, Dak Cheung, and Ngon
Don Villages. For the villages located far from the markets, there are occasional
markets, 2-3 times per month. The people usually purchase or exchange products at
retail shops available in the villages. In Sanxay District, Dak Nong, Dak Smor, Dak
Sied, and Dak Xuem villages have access to markets, whereas the remainder do not
have market access.

Cultural Heritage
and Indigenous
Peoples

One of the core beliefs of animism is the belief and worship in ancestral spirits and
cemeteries are observed in all surveyed villages. The cemeteries are mostly forested
area and are sacred as a burial place of the deceased from the villages.

In their animism belief, worshiping spirits involves sacrifice of large animals such as
buffalos, cows, and pigs. Poles located in the middle of the villages are used for
securing animals and serve as a place for performing animal sacrifice. In some
villages, such as Dak Jom village, sacred houses or Salakuan in the middle of
villages are used for performing animal sacrifices. Women and outsiders are strictly
forbidden from entering Salakuan.

All ethnic groups have their own spoken languages. Triang, Yae, Katu and Ha Luk
are classified under Mon-Khmer Linguistic Group while Lao ethnic group is Lao-Tai
Linguistic Group. They believe in animism and worship ancestral spirits. They have
traditional costumes, housing styles, ceremony and skill sets (ironsmith, bamboo
handicrafts, and weaving).

Based on the site visit conducted in November 2021, the communities have absorbed
cultures and ways of life from the mainstream Lao society as evidenced in their
clothing, housing styles and celebrating mainstream Laos festivals and ceremonies.
Currently, only some cultural or rituals are still practiced in pure traditional forms.

Gender
considerations

The ratio remains roughly at 1:1 male to female across surveyed villages

Females have slightly lower average level of education than men. The average level
of education for females is up to year 3-4 of secondary school, while for males it was
identified that the average education is year 4-5 of secondary school.

The average age of women getting pregnant is 15-18 years old. Mostly, women give
birth at home or at local healthcare centres.

Based on the FGDs and site visit observation, gender-based violence does not seem
to be an issue in the villages within the Study Area.

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 13
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Receptor Description

m Female-headed households and male-headed households have similar livelihoods. It
is, however, noticeable that female-headed households, particularly if the rest of the
family is composed of females, children or elderly, have a significant fewer cultivation
land areas and smaller animals holding size.

m= Men and women usually have joint ownership of land. However, one women group

asserted that despite joint land ownership, most of land use certificates are in the
husband's names.

m Female support networks and organizations available in the surveyed villages include
Lao Women’s Union (LWU) and CARE International Laos in Dakchueng District,
Sekong Province, and District Health Office

= Mostly women and men make decisions related to finance equally in the household;
however, in most cases women do not have their own bank accounts. Women are
more dominant in making decisions related to household chores, e.g. cooking and
daily expenditure, e.g. food consumption.

m= The FGDs with women groups have identified their main needs are improved
healthcare and support on livelihoods.

Environmental and Social Impact Assessment

The impact assessment has been conducted of the potential environmental and social impacts
attributable to the construction and operation phases of the Project. Qualitative and quantitative (where
relevant) assessments of impacts have been presented, significance of each potential impact has been
identified, and mitigation measures to minimise and reduce the impacts have been recommended.
Cumulative impacts, particularly on community health and safety and biodiversity, have also been
assessed. Table 0.3 presents a summary of residual impact significance and Table 0.4 presents a
summary of risks from climate change. Refer to Section 8 Impact Assessment for full impact
assessments.

Table 0.3: Summary of Residual Impact Significance

Impact Type Residual Impact Significance
Construction Operation

Physical Environment Impact Assessment

Impacts on Topography

Impacts on Geology and Soil

Impacts on Air Quality Scoped out of the assessment
Impacts on Noise

Impacts to Surface Water Quality Negligible
Impact to Water Resources

Impacts to Landscape Values

Impacts to Visual

Impacts Associated with Shadow Not Applicable
Flicker

Biological Environment Impact Assessment

Physical destruction and/or Not Applicable
disturbance of vegetation

Reduction in habitat for supporting Not Applicable
key RDL (Red Data List) species

Illegal hunting/poaching and Negligible / Insignificant Negligible / Insignificant
collection of forest resources

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 14
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

EXECUTIVE SUMMARY

Impact Type

Residual Impact Significance

Construction Operation

Bird & bat collisions with wind
turbines resulting in injury or
mortality

Not Applicable Negligible / Insignificant

Bird & bat collisions with
transmission lines resulting in
injury or mortality

Not Applicable Negligible / Insignificant

Vehicular collisions with wildlife

Negligible / Insignificant Negligible / Insignificant

Dust pollution caused by
earthworks and vehicle/machinery
operation

Negligible / Insignificant Negligible / Insignificant

Water and soil pollution caused by
potential accidental spills of
hazardous substances

Soil erosion and sedimentation of
watercourses

Negligible / Insignificant Negligible / Insignificant

Negligible / Insignificant Negligible / Insignificant

Disturbance and nuisance caused
by increased noise, light and/or
vibrations

Barriers or interference with
species movement

Increased susceptibility of forest
habitat to disturbance

Introduction of alien plant species
and/or disturbance leading to
invasion by alien plants and weeds

Reduced habitat connectivity
caused by fragmentation of habitat

Loss of ecosystem services

Increased hunting/harvesting
pressure due to enhanced
accessibility to the area

Increased fire risk

Trophic cascade impacts

Negligible / Insignificant Negligible / Insignificant

Negligible / Insignificant Negligible / Insignificant

Scoped out of the assessment | Scoped out of the assessment

Scoped out of the assessment | Scoped out of the assessment

Social Impact Assessment

Impacts on Economic
Opportunities

Economic Displacement and
Impacts to Livelihoods

Impacts on Community Health and
Safety

Impacts Associated with Influx

Impacts of Wind Farm Operation
on Local Amenity

Impact on Ethnic Groups

Impact on Cultural Heritage
(Tangible and Intangible)

Climate Change Risk and Impact Assessment

Impacts on Climate Change

Negligible

Not Applicable

Not Applicable
Not Applicable

Negligible Not Applicable

Negligible

Negligible

Unplanned Events

Leakage and Spill Incidents

Traffic Accidents

Not Applicable

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 15
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Impact Type Residual Impact Significance
Construction Operation

Fire and Explosion

Natural Hazards (Flood and

Landslide)
Blade Ejection Failure Not Applicable
Transmission Line Snapping and Not Applicable

Transmission Pylon Collapse

Cumulative Impacts

Cumulative Impact 1: Not Applicable
Avifauna collisions

Cumulative Impact 2: Not Applicable
Regional loss of important
forest habitat

Cumulative Impact 3: Forest
habitat fragmentation and
reduced connectivity

Cumulative Impact 4:
Regional loss of RDL species

Cumulative Impact 5:
Reduction in ecosystem
services

Cumulative Impact 6: Not Applicable
Contribution to clean energy
sector and move away from
non-renewables (positive
impact)

Table 0.4: Risks from Climate Change

Hazard Type Hazard Level
2030 2050
Riverine Floods None None

Landslides

Extreme Heat

Cyclone and Wind Speed

Lightning No direct projections No direct projections

Environmental and Social Management Plan

For all the impacts identified in the study, mitigation, management, and monitoring measures have
been proposed and included in the Environmental and Social Management (ESMP) in this ESIA
Report, including the schedule for monitoring.

The purpose of the Environmental and Social Management Plan (ESMP) is to specify the standards
and controls required to manage and monitor environmental and social impacts during construction

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 16
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU EXECUTIVE SUMMARY
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

and operation phase. The ESMP (in Section 9) will be part of the future construction and operational
activities, and as the future construction and operational plans are prepared, these are expected to
confirm how these commitments will be incorporated into the Project's Environmental and Social
Management System. This implementation will be under the responsibility of the EPC (Engineering
Procurement and Construction) Contractor and IEAD.

The ESMP covers all in built controls and additional mitigation measures proposed to reduce the
impacts as well as a list of all required management plans. Monitoring will be required for the Project
to ensure compliance. This will include regular auditing of the Project during construction and
operation as detailed in Section 9.8.

Standalone management plans will be required for the Project. These will include:
= ~=Community Health and Safety Management Plan

= Occupational Health and Safety Management Plan

= Traffic Management Plan

= Worker's Camp Management Plan

m= Labour Management Plan

= Local Procurement Management Plan

= Construction Material Sourcing Plan

= Air Quality Management Plan

= Water Quality Management Plan

= Hazardous Materials Management Plan

= Waste Management Plan

= Noise and Vibration Management Plan

=~ Spoil Management Plan

=~ Soil Erosion and Sediment Control Management Plan
= Site Restoration Management Plan

= Local Content and Influx Management Plan

= Cultural Heritage Management Plan

m= Emergency Preparedness and Response Plan

= Stakeholder Engagement Plan

= Grievance Redress Mechanism

= Ethnic Minority and Vulnerable People Development Plan
= Resettlement Plan/ Framework

= Community Development Plan

= Biodiversity Management Plan

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 17
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU INTRODUCTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

1. INTRODUCTION

11 Project Background

Impact Energy Asia Development (IEAD and/or the Project Proponent) is developing the Monsoon
Wind Farm with an installed capacity of approximately 600 MW in Dak Cheung District of Sekong
Province and Sanxay District of Attapeu Province in Lao People's Democratic Republic (Lao PDR).
The development also includes a 22 km 500 kilovolt (kV) transmission line, which connects to the grid
in Vietnam (“the Project”). The Project location including the wind farm and transmission line is
provided in Figure 1.1.

IEAD signed a Memorandum of Understanding (MoU) with the Government of Lao PDR in 2011 to
explore the possibility of developing a wind power project. Following the initial feasibility study, IEAD
signed a Project Development Agreement (PDA) with the Government of Lao PDR on August 7, 2015
for the development of a wind power project with a capacity of 600 MW. The concession period for the
Project is understood to be 25 years from the commercial operations date (COD). Construction is
estimated to take approximately 30 months.

An Environment Impact Assessment (EIA) study for local Lao PDR permitting requirements was
conducted in June 2014 (EIA 2014), and a second and third revision was conducted in May 2018 (EIA
2018), and September 2020 (EIA 2020), respectively. Innogreen Engineering Co., Ltd (Innogreen) on
behalf of the Project Proponent is currently revising the local EIA (EIA 2020) due to significant
changes in the Project design.

ERM-Siam Company Limited (ERM) was contracted by IEAD to conduct an Environmental and Social
gap analysis of the local EIA against the Lenders’ applicable standards including an initial biodiversity
review (Phase 1) (Appendix A). ERM completed Phase 1 and submitted the final gap analysis report
to IEAD in March 2021. The Phase 1 report also recommended a Terms of Reference (TOR) to fill the
gaps identified.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 18
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU INTRODUCTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 1.1: Project Location

1270000 1370000

Ge
[Attapeu|Province)

Cambodia

1170000 1470000

Legend N

Project Development Area
Country Boundary

Province Boundary

0 20 40 80
35kV Transmission Line Kilometers
115kV Transmission Line Scale1 : 2,500,000
WGS 1984

500kV Transmission Line

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 19
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU INTRODUCTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

1.2 Purpose and Objective of this ESIA

This Environmental and Social Impact Assessment (ESIA) Study includes the supplementary
environmental, social and health studies (Phase 2) that have been conducted between April 2021 and
February 2022 as identified during Phase 1. The purpose of this ESIA is to inform IEAD and their
Project lenders (ADB and other potential lenders) of the environmental and social impacts associated
with the Project. The ADB and potentially other lenders are considering financing the construction of
the Project. The Project therefore needs to document conformance with their respective
environmental and social policies. The ADB requires borrowers to conduct an environmental and
social assessment of projects proposed for Bank support pursuant to its ADB Safeguard Policy
Statement (SPS) (ADB 2009); other ADB social policies and requirements such as the Social
Protection Strategy (2001) and Gender and Development Policy (1998) and relevant operations
manuals, as applicable. This ESIA has been prepared to support the management of environmental
and social (E&S) risks in accordance with international good practice, which include the ADB SPS,
and relevant World Bank Group (WBG) Environmental, Health and Safety (EHS) Guidelines.

The objectives of the ESIA process are to:
= Provide a description of the Project;

= Establish the existing status of the physical, biological, socio-economic, and cultural
environments of the Project area;

= Identify, evaluate, and manage the environmental and social risks and impacts of the Project in a
manner consistent with the ADB SPS;

= Adopt a mitigation hierarchy approach to anticipate and avoid risks and impacts, where
avoidance is not possible to minimize or reduce risks and impacts to acceptable levels, once risks
and impacts have been minimized/reduced and mitigated, and where significant residual impacts
remain, compensate for or offset them, where technically and financially feasible;

= Use national environmental and social institutions, systems, laws, regulations, and procedures in
the assessment, development, and implementation of the Project, where applicable;

= Document project conformance with the ADB SPS and the WBG EHS Guidelines.

In order to document conformance with the Government of Laos’ requirement and to obtain
government authorization for the Project, several separate environmental documents have been
submitted or are in the process of being prepared for submission to the government, including:

= Environmental and Social Impact Assessment Report, 600 MW Monsoon Wind Farm Project Dak
Cheung District, Sekong Province and Sanxay District, Attapeu Province — This was prepared by
Innogreen in 2020, to obtain early approval for the windfarm development. This is being updated
to account for the current design of the Project;

= Environmental and Social Impact Assessment Report, 500 kV High Voltage Transmission Line
Project of the 600 MW Monsoon Wind Farm Project Dak Cheung District, Sekong Province — This
was prepared by Innogreen in 2020, to obtain approval for the transmission line component of the
Project.

These documents have been prepared separately from this ESIA to meet Laos permitting

requirements. A summary of the key findings of these documents have been integrated into this ESIA,
with reference to the original report for further details, where relevant.

1.3 Limitations and Assumptions of this ESIA

This report has been prepared by ERM with all reasonable skill, care, and diligence within the terms of
the Contract with the Client, and taking account of the resources devoted to it by agreement with the
Client. Specific limitations and assumptions on this assessment are as follows:

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 20
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU INTRODUCTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

= The COVID-19 pandemic presented a major challenge for undertaking field surveys where face
to face interaction, and/or coming into close contact with the local community was required, for
example, household surveys and FDGs/KIls for the social baseline data collection. COVID-19
restrictions and clearances also resulted in multiple delays to the field visits and engagements.
This resulted in an approximately five month delay in the baseline field data collection schedule.
Environmental and social baseline data was collected as much as possible given that site access
restrictions were still imposed during the time of writing this ESIA.

m= _ERNM'’s findings are accurate and complete only to the extent that information provided to ERM
was itself accurate and complete; and

= The information provided in this report is not to be construed as legal advice.

For this ESIA Study; the Project facilities include the following:

= Wind turbines and wind turbine boundary area (development area);

= Access roads, workers camps, laydown areas, and batching plants within the development area;
= Access road from the development area to the highway;

= 22km 500 kV transmission line from the development area to the Laos/Vietnam international
border.

The section of the transmission line to be developed within Vietnam that will run from the
Laos/Vietnam international border to the Thanh My substation in Nam Giang District, Quang Nam
Province, Vietnam is the responsibility of Vietnam Electricity (EVN) and is not part of the Project for
ADB financing and therefore not part of the scope of this ESIA. This facility is being constructed for
other energy projects in Vietnam and is not solely developed for the Project. As such, it is not
considered an associated facility.

1.4 ESIA Report Structure

The structure of this report is as follows:

= Executive Summary

=~ Section 1: Introduction

= Section 2: Legal and Institutional Framework

= Section 3: Project Description

= Section 4: Project Alternatives and Environmental and Social Considerations
= Section 5: Impact Assessment Methodology

= Section 6: Stakeholder Engagement

= Section 7: Environmental and Social Baseline Condition

= Section 8: Environmental and Social Impact Assessment

= Section 9: Environmental and Social Management Plan

= Section 10: Conclusions and Recommendations

The supporting documents are inserted as Appendices, as follows:

= Appendix A: E&S Gap Analysis and Initial Biodiversity Review: Wind Farm in Lao PDR (Final
Report)

= Appendix B: Noise Field Logs, Calibration Sheets, and Sampling Raw Data
= Appendix C: Surface Water Field Logs, Calibration Sheets, and Sampling Raw Data

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 21
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU INTRODUCTION
Envronmentl and Socal Impact Assessment

= Appendix D: Landscape and Visual Field Logs, and Sampling Raw Data

= Appendix E: Shadow Flicker Field Longs, and Sampling Raw Data

= Appendix F: Biodiversity Baseline Survey Reports

= Appendix G: Critical Habitat Assessment

= Appendix H: Socio-Economic Household Database

= Appendix I: Stakeholder Engagement

= Appendix J: FGD and KI] Summary

= Appendix K: Specifications of the Transmission Line

=~ Appendix L: Turbine Coordinates

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 22
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK,
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

2. LEGAL AND INSTITUTIONAL FRAMEWORK

2.1 Overview

This ESIA has been undertaken with reference to the provisions of the requirements, standards,
policies, laws, rules, guidelines, manuals, and international conventions and treaties as outlined in this
Chapter. In addition, international standards and best practices on environmental and social
safeguards were reviewed to identify all possible risks and impacts from project development and
appropriate measures to minimize and mitigate the risks to the extent possible.

2.2 Lao PDR Legal and Institutional Framework

The Lao PDR legislation, policies, standards, and guidelines that have been ratified by Lao PDR and
are applicable to the Project are described in the following sections.

2.2.1 National Laws and Regulations

2.2.1.1 Decision on the Pollution Control No. 1687/MONRE, 2021

The Decision prescribes the measures on control, monitoring, and inspection of pollution; the measures
to control pollution in case of emergency; the designation of hazardous areas; and identification of
pollution risks in order to minimize the impacts to the air, soil, water, and public nuisance and not to
exceed the National Environmental Standard threshold. The Decision applies to the individual,
enterprise, or organization of both domestic and overseas that perform activities in Laos.

The content on the Decision is outline below:

= Survey, Registration of the Pollution Sources, and Establishment of Plans for Pollution
Control and Importation of Wastes and Hazardous Substances

The Office of the Natural Resources and Environment of the District, Municipality, and City is
responsible for conducting a survey and registration of pollution sources of family business,
including small scale agriculture, micro forestry, and handicraft business while the Department of
Natural Resources and Environment of the Province and Capital work for agriculture, micro and
mega forestry, industry, mining activities, and infrastructure projects. Collected information
related to hazardous chemicals and wastes will be compiled by the Department of Pollution
Control, Monitoring, and Inspection and reported to the Minister of Natural Resources and
Environment. The information is utilized to develop pollution control plans.

= Management and Measures on Air Pollution Control

The individual, enterprise, and organization that operates any business shall comply with the
primary measures regarding air or water pollution control to meet the National Environmental
Standard. Business operators shall;

- prepare air or wastewater treatment system to meet the National Environmental Standard
- monitor the air emission or wastewater effluent on a regular basis

- plant trees for the area that covers 10% of the total area or more in accordance with the
environmental management and monitoring plans to prevent dust pollution

- Incase of air or water pollution caused by the business operator, the project investor or the
operator shall be responsible for all the associated expenses and shall promptly report to the
related local administrative bodies.

= Management and Measures on Soil Pollution Control

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 23
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Application of substances, especially pesticides and fertilizers in agriculture and forestry shall
comply with the related laws and regulations as well as the handbook for Agriculture and Forestry
Sector

Application of substances, especially cyanide and mercury in mining shall comply with the related
laws and regulations as well as the handbook for Energy and Mining Sector

The disposal, dumping, landfill, or destruction of contaminated and hazardous substances shall
comply with the specific regulation and technical specification

= Management and Measures on Water Pollution Control

The individual, enterprise, and organization that operates any business shall manage water
pollution at source as follows:

- Establish wastewater treatment system at each industrial factories and service industries (e.g.
hotels, accommodations, restaurants, hospitals, markets, etc. and ensure that discharged water
complies with the National Environmental Standards

- Households located near natural waterbodies are to establish wastewater treatment system to
treat wastewater before discharge to natural water bodies and discharged water should comply
with the National Environmental Standards

- Use of chemicals such as pesticides and fertilizers in agricultural activities, it must be ensured
that there is no leakage into natural waterbodies

In case of water pollution/contamination caused by the business operator, the project investor or
the operator shall be responsible for all the associated expenses and mitigation measures.

= Management and Measures on Nuisance Pollution Control

The individual, enterprise, and organization that operates any business shall ensure control of
nuisances including noise, vibration, heat, light and odour at source. These entities are to be
responsible for mitigation measures for nuisances. If the nuisances are not mitigated, the entities
will be given warning and fined.

= Preventive Measures and Pollution Control in case of Emergency and Identification of
Hazardous Zones and Pollution Risks

The individual, enterprise, and organization that operates any business shall develop emergency
preparedness and response plan for emergency incidents and be responsible for costs
associated with emergency incidents including costs for evacuation of people and property, costs
for remediation affected areas and costs for compensation.

= Adoption of International Standards and Technical Inspection (in the case that a threshold
for a pollutant is not proscribed in the National Environmental Standard, international
standard will be adopted)

2.2.1.2 Law on Electricity (amended), 2017
The objective of this Law is to:

= Define the principles, regulations, and measures governing the implementation, operation,
management, monitoring, and inspection of electricity activities to enable the electricity
operations and business to become highly effective, conform with the potential in sustainable
power generation, ensuring environment protection, and upgrading the living conditions of the
multi ethnic Lao people;

= Promote electricity generating activities and the use of advanced technology in the electricity
generating activities, expanding transmission line network to cover all regions of the country,
linking with international grid, ensuring expeditious and safe services, and beneficial use.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 24
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Article 6. Principles Relating to Electricity:

The operations and business in the power energy development shall be undertaken in accordance
with the main principles as follows:

1. Ensuring consistence with policy, strategy, laws, National Socio-Economic Development Plan,
national defence, and public security activities in each period;

2. Ensuring development of electricity generation along with environmental protection in line with
green, clean and sustainable direction;

3. Ensuring efficient and effective use of natural resources;

4. Undertaking the production and supply of electricity energy in a stable, effective, open,
transparent, and accountable manner and with reasonable price;

5. Using the electricity economically and effectively.
Article 60. Social and Natural Environmental Impact Assessment:

The social and natural environmental impact assessment will help the electricity generating activities
to be undertaken without affecting the environment and the livelihoods of the multi ethnic people and
must comply with the specified regulations as follows:

1. Assessing the damages, resettlement of the people, and preservation forest affected by the
project development including the allocation of production land, compensation, protection of
rights and interests of the affected people, and livelihood rehabilitation plan.

2. Having measures to address or mitigate the adverse impact on environment, such as: impact on
water source, land resource, eco-system, biodiversity, and habitat of wildlife and aquatic animals.

3. Conducting other assessments and analysis as determined by the Natural Resources and
Environment sector and the Energy and Mines sector.

4. The Environmental and Social Impact Assessment shall be reviewed and approved by the
Natural Resources and Environment sector in coordination with the Energy Sector and other
sectors concerned.

Article 75. Use of Land for Power Project:

In order to ensure the management of land of the people, the use of land of the project developer
shall be carried out in compliance with the policy, laws, and regulations of Lao PDR as follows:

1. The project developer shall clearly define the scope of land use, conduct the study or explore the
potential impact and measures for mitigating the impact on social and natural environment.

2. All sectors concerned must coordinate and cooperate in conducting the land use planning in the
granted concession area.

3. The Natural Resources and Environment sector shall issue the document of assignment of land
use right to the project company in accordance with the Law on Land upon receiving the
authorization.

4. If the power project activities have affected the social and natural environment, the sector
concerned must assess the damages for reporting to the relevant local administration, and to the
Government for consideration, as the case may be.

2.2.1.3 Law on Land (amended) No. 70/NA, 2019

The objective of this Law is to determine the regime of the management, protection, and use of land
in order to ensure effectiveness, compliance with the objectives and with the laws and regulations,
and to contribute to the enhancement of the national socio-economic development as well as to the
protection of environment and territory of the Laos.

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 25
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Article 6 on Land and Environmental Protection has specified that all individuals and organizations
shall have the obligation to protect land in order to maintain it in a good condition, preventing erosion,
sinking, degradation, maintaining the quality appropriately for each category of land, and not causing
decrease of land area and land category without authorization. The use of land shall not cause an
adverse impact to social and natural environment.

Article 28 specifies the conversion of land from one category to another category, which can be
carried out by ensuring that it has no negative impact on social or natural environment and must
receive prior approval from the relevant authority. In addition, Article 65 (new) defines land leasing or
land concession periods for various projects investment and development.

2.2.1.4 Law on Forestry (amended) No. 04/NA, 2019

This Law on Forestry defines the fundamental principles, regulations, and measures relating to the
management, protection, development, use and inspection of forest resources and forest land,
promotion of the restoration, plantation and expansion of forest resources to ensure abundance and
the increase of forest coverage; creation of tourism sites, and the sustainable sources of livelihood
and use of the people: ensure the protection of the quality of land, water, air, and environment in line
with the green and sustainable direction; and contribute to the national socio-economic development.

This law classifies forests into three categories: Protection Forests; Conservation Forests; and
Production Forests. Protection Forests are classified for ecosystem services, Conservation Forests for
nature and biodiversity protection and conservation, and Production Forests for the the production of
wood and forest products, and for the purposes of national socio-economic development as needed.

The project must comply with Articles 80, 82, 87 in this amended Forestry Law.

2.2.1.5 Law on Land Transportation (No. 036/NA, dated 12 December 2012)

This Law on Land Transportation specifies the maintenance of order and safety of land transportation,
which shall be performed in accordance with the regulations and measures, management, follow-up,
and inspection of land transportation operations in order to supervise the development of passengers
and other transportation operations both inside the country and trans-border with the aim of making
the transportation convenient, expeditious, timely, effectively, modernized, sustainable, and have no
impact on social and natural environment, strengthen the international trade and international
integration and promote the socio-economic development of the country.

Article 5 (new). Principles of Land Transportation:

1. Ensuring consistence with the National Socio-Economic Development Plan; ensuring socio-
economic efficiency and sustainability, national defence and public security and environmental
protection;

2. Ensuring the quality, convenience, comfort, rapidity, safety for life, health, property; ensuring the
protection of the legitimate rights and interests of the service users and service providers;

Ensuring transparency, fairness and politeness in the provision of services;

4. Ensuring economic and technical norms, advanced technology, services standard relating to land
transportation;

5. Ensuring the coordination with various sectors, local administrations, and the participation of the
public in the management and monitoring of land transport activities.

2.2.1.6 Law on Water and Water Resources (amended), 2017

This Law is comprised of 14 Parts and a total of 103 Articles. The objective of this Law is to determine
the principles, regulations, and measures relating to the administration, management, protection,
development, and use of water and water resources, prevention of loss from water, rehabilitation of
affected area to ensure the quality, volume of water, and water resources to become sustainable with

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 26
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

the aim of meeting the requirements for livelihood of the people and for agricultural, industrial
production and services related to the protection of social and natural environment, and the green
development linked with national security and international integration to contribute to the protection
and the socio-economic development of the nation.

In each Article of this Law, it is required to control the use of water sources in the project area to
ensure optimal benefits through the identification of strategies for the management, administration,
and use of the water sources and water resources. In addition, the Law also emphasizes the survey,
protection of water and water resources (management of area of protected water source, standards of
waste water before discharging to the natural water source), the water and water resources use and
services (goals and right of small, medium and large-scale water use), and water service operations.
The Law also explains the protection of water sources against loss, the rehabilitation of water
sources, including the prohibitions, dispute resolution, inspection, and management of water sources,
and measures against violator of this Law in relation to projects.

2.2.1.7 Law on Labour (No. 021/NA, 2013)

The objective of this Law is to ensure the protection of labour, skill building, and development to
increase the skill quality and the productivity of the workforce in the society to respond to the
transformation toward industrialization and modernization, and to enable the protection of right of
workers and employers. If foreign workers are to be employed, a labour unit must give the first priority
to Lao workers. The rest time for workers must be determined in accordance with the policy of the
State allowing the living condition of the workers to be improved gradually, contributing to the
promotion of investment, socio-economic development, and international and regional integration.

Article 51 specifies that employees must determine the hours of work and rest time for the employees
under their responsibility in conformance with the location of the labour unit and the actual conditions
of the work. The normal hours of work of the employees in all labour units should not exceed six days
per week and eight hours per day or forty-eight hours per week, and the rest time for taking lunch
should not be less than 1 hour per day.

The determination of the minimum level of salary or wages must be in compliance with Article 108.
The State is entitled to promulgate the minimum level of salary or wages in each period based on the
outcome of tripartite consultation.

Article 68 (improved). Recruitment of Foreign Workers specifies that the employers shall have the
duty to prepare the Labour Use Plan in their labour unit and give priority to Lao workers; however, in
necessary cases due to the inability to recruit Lao workers to adequately meet the demand, they have
the right to request for using foreign workers.

The proportion of the employment of foreign workers to work at the labour unit shall be as follow:

1. Fifteen percent of the total number of Lao workers in the labour unit, for workers with specialized
skill who perform physical works; and

2. Twenty-five percent of the total number of Lao workers in the labour unit, for workers with
specialized skill who perform intellectual works.

For large-scale projects and priority projects of the Government with a period of five years or less, the
use of foreign workers shall be in accordance with the agreement between the project owner and the
Government.

In case of professional workers who are able to move according to the cooperation framework with
other countries, particularly South-East Asian countries, their use, if any, shall be in accordance with
the specific regulations.

Foreign workers who come to work in Lao PDR shall be protected and administered in accordance
with this Law and other relevant laws and regulations of the Lao PDR.

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 27
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

2.2.1.8 Law on Investment Promotion (No.02/NA, 2009)

The objective of the Law on Investment Promotion, for both domestic and foreign investment, aims at
expanding the economic and trade development to rural areas through the determination of
regulations and measures relating to the promotion and management of the investment, both
domestic and foreign, in order to ensure the rights and interests of the investors as well as of the state
and the peoples.

Article 4 of this Law specifies that the state promotes the investment in all sectors, including industrial,
agricultural, and service sectors and other activities and in all regions throughout the country, except
those zones and activities that are detrimental to national security and peace, have harmful impacts to
the environment at present time and in the long run, to the public health and the fine culture of the
nation.

2.2.1.9 Law on Wildlife and Aquatic Animals (No. 07/NA, 2008)

The Law on Wildlife and Aquatic Animals defines the principles, regulations, and measures governing
the natural aquatic animals and wildlife in order to promote the raising, breeding, and use of the
aquatic animals and wildlife by avoiding the impacts to the environment and habitats, limiting the
decrease and extinction of the aquatic animals and wildlife, as well as mobilizing the people to be
aware of the importance, raising the consciousness of love, care, cherishing and responsibly involving
in the management, inspection, conservation, protection, development and use of wildlife and aquatic
animals in a sustainable manner with the aim of ensuing the abundance of the ecosystem,
contributing to the improvement of the living conditions of the multi-ethnic peoples and the potential in
the national socio-economic development.

Article 25 of this Law defines protection of wildlife and aquatic animals as the safeguard of wildlife and
aquatic animals of restricted, managed, and general categories to allow them to become abundant
and sustainable; the protection and safeguard of animal habitats, preservation areas for aquatic
animals, area for conservation of animal species; and the formulation of the protection measures to
prevent the invasion and destruction from human action or from nature.

2.2.1.10 Law on Construction (No. 05/NA, 2009)

The objective of the Law on Construction is to ensure the quality and conformance with the National
Socio-Economic Development Plan, ensuring the development of infrastructure in a safe manner and
not causing negative impacts to the social and natural environment as confirmed in Article 5 of this
Law. This Article specifies that development shall be in conjunction with conservation, protection of
cultural, historical and natural heritage, construction materials should meet required standards,
construction of buildings, roads and public places must have the facilities for disabled persons, elderly
persons, and for ensuring the health of the people. If the project development site cover individual’s
land or the people’s land, it is required to contact the competent authority and reasonably pay the
compensation.

Article 34. Maintenance of Safety:
The maintenance of safety, in general cases, consists of using measures as prescribed in the

regulations of the concerned sector, particularly the installation of danger warning signs, fence around
the construction site, labour safety equipment, such as: helmets, shoes, gloves, goggles.

In case of occurrence of force majeure during the construction stage, such as: flood, storm, fire,
earthquake, land-slide, or other disaster that affect the works of the project construction, the
contractor must timely take protecting and remedying measures as follows:

1. Give the alarm in the construction site;

2. Stop the construction work temporarily and use reasonable measures to resolve the incident in a
timely manner to ensure safety for workers and to protect the property of the construction project;
and

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 28
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3. Immediately report the incident to the project owner, relevant authority, local administration so
that measures can be timely taken to deal with the incident.

2.2.1.11 Law on Hygiene, Disease Prevention and Health Promotion (No.
08/NA, 2011)

The development of construction projects shall be undertaken in accordance with laws, regulations,
and measures on the maintenance of cleanliness, prevention of diseases that may occur from the
project operations. The project owner must ensure health promotion to allow the people to have good
health, good quality of life, and must raise the awareness on the importance of hygiene, protection of
natural environment to allow it to become abundant and beautiful with the aim of reducing the rate of
sickness, mortality and combating against various diseases.

Article 20 specifies the regulation on labour hygiene that employers must provide labour safety
equipment to workers and shall ensure the hygiene of the work place, which shall have sufficient light,
ventilation and have temperature, humidity, vibration, noise, smell and dust that are not exceeding
defined standards provided in the relevant regulations. Workers and professionals, particularly in
sectors and works that are hazardous to health, shall receive health protection, health check,
treatment and care in accordance with the regulations.

2.2.2 National Decisions and Decrees

2.2.2.1 Ministerial Decision No. 8056/MONRE, 17 December 2013

The Decision on the Endorsement and Promulgation of List of Investment Projects and Activities
Requiring for Conducting the Initial Environmental Examination or the Environmental and Social
Impact Assessment (No. 8056/MONRE, dated on 17 December 2013) specifies a list of investment
projects and activities that are grouped into two types based on the nature and scale of the projects /
activities. Group 1 projects / activities shall prepare an Initial Environmental Examination (IEE),
whereas Group 2 projects / activities shall prepare an Environmental Impact Assessment (EIA).

The investment projects and activities are divided into five types:
= Type |: Energy Sector;

= Type Il: Agricultural and Forestry Sector;

= Type Ill: Industrial processing Sector;

= Type IV: Infrastructure and Service Sector; and

= Type V: Mineral Sector.

According to this Ministerial Decision, the Project falls into Group 2 and Type | Investment Projects
and Activities (Energy Sector) relating to the wind power generation sector, using turbines of more
than 10 units. Therefore, the Project is required to conduct an EIA.

2.2.2.2 Decree on Environmental Impact Assessment (No. 21/GOV, 2019)

This Decree supersedes the Ministerial Instruction on the Process of Environmental and Social Impact
Assessment of the Investment Projects and Activities No. 8030/MONRE, dated on 17 December
2013. The objective of this Decree on Environmental Impact Assessment (No. 21/GOV, 2019) is to
define the principles, methods, and measures relating to the management, monitoring, and inspection
of the Environmental Impact Assessment (EIA) to enable the process to be implemented correctly,
transparently, and consistently. The Decree aims to protect the natural environment and mitigate and
address any negative impacts to the environment, ensuring reasonable compensation for damages
and rehabilitation of livelihoods of affected peoples.

This Decree consists of 8 Parts and a total of 87 Articles. Part Ill, Section 2 details the rules,
procedure, and review of the environmental impact assessment; and Section 4 specifies details of the

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 29
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

required public participation. Article 36, Public Participation, specifies public participation is a process
of consultation, provision of information and receipt of comments of all sections in the society on the
investment projects and activities during the phases of formulation and review of the EIA report and
the Environment Management and Monitoring Plan (EMMP) as well as during the monitoring and
inspection of the implementation of the environment management activities in each phase of the
investment projects and activities in order to ensure transparency, fairness and effectiveness.

Public participation consists of the following phases:
= Project preparation and planning phase;

= Project construction and operation phase; and
= Project completion (ending) phase.

The Natural Resources and Environment sector that is responsible for investment projects and
activities, the local administrations, and the Project owner shall have a joint-responsibility to ensure
and create conditions to allow all stakeholders to participate in the environmental impact assessment
process.

The project owner shall develop a Public Participation Plan for the environmental impact assessment
in each phase and conduct the public participation with a focus on issues on related to ethnic groups,
gender roles, vulnerable groups, and disadvantaged groups who are affected by the Project.

2.2.2.3 Ministerial Decision No. 2796.1/MONRE, 19 December 2016

The Decision on the Endorsement and Promulgation of the Technical Guide to the Formulation of the
Environmental and Social Impact Assessment Report No. 2796/MONRE dated on 19 December 2016
provides advice to project owners and environment services providers in the formulation of the EIA
report for projects in the Lao PDR in order to ensure that the EIA Report is conducted correctly,
completely, and consistently.

2.2.2.4 Ministerial Decision No. 707/MONRE, 05 December 2013

The objective of the Decision on the Endorsement and Promulgation of the Guide to Public
Participation in the Process of Environmental Impact Assessment of the Investment Projects No.
707/MONRE, dated on 5 December 2013, is to ensure that the implementation of public participation
is conducted correctly, with transparent and comprehensive engagement, particularly the involvement
of the affected peoples in the participatory process.

This Ministerial Decision aims to provide opportunities to the public to participate in planning and
decision-making related to the investment projects as well as in dealing with the environmental and
social impacts and the potential benefits from the projects in a fair manner in order to avoid or
minimise any conflicts related to the investment projects. It also provides the opportunity to the public
to present their opinions on the projects implementation as well as to learn and exchange lessons
with relevant parties concerning the vocation development, local economy, and protection and
management of natural resources.

2.2.2.5 Decision on National Environmental Standards (No. 81/GOV, 21 February
2017)

The Decision on National Environmental Standards No. 81/GOV, dated on 21 February 2017, is used
as the reference for the monitoring of the environment and control of water, soil, air and noise
pollution. This Decision consists of six Sections and a total of 18 Articles that specifies in detail the
environmental standards, the pollution emissions standards, types of pollution, concentration ratio,
concentration parameters and indicators in the measurement to be the standards to assist in the
control of pollutants to be released to the environment that have the potential impact to the life, health
of human, animals and ecosystem from the investment projects. The standards are listed in further
detail in Section 2.5.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 30
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

2.2.2.6 Decree on Compensation and Resettlement (No. 84/GOV, 2016)

This Decree on Compensation and Resettlement of People Affected by Development Projects (No.
84/GOV, 2016) defines the principles, regulations, and measures relating to the management,
monitoring and inspection of the compensation for damages and the resettlement of the peoples. The
aim is to allow affected people to receive the compensation, resettlement, assistance to build a stable
occupation, improving living condition to a higher level or the previous level, as well as allowing the
investment projects to contribute to socio-economic development.

Article 8. Implementation of Compensation Plan:

The compensation for damages from large projects development is related, in many cases, to lawful
land use right and construction assets of individuals and legal entities. If a part of the land is affected
and the remaining part becomes unusable, the project owner shall provide compensation for the
entire holding, through the provision of land-to-land arrangement of equivalent replacement cost
including the documents relating to land tenure and the payment for the cost for obtaining such
documents. In cases where the land arranged for the replacement is not suitable or the replacement
value is lower than the land value of the affected persons, the project owner must seek compensation
through other forms based on the replacement cost. For damages caused to the infrastructure and
facilities of the community, the project owner must undertake the repair to allow them to be in the
same condition as before.

In cases where the affected people have no documents related to land use as specified above in this
Article, they will not be entitled to receive compensation for the loss of such land, but will receive the
compensation for the loss of construction structure, trees, and produce located in such land from the
project owner according to the replacement value.

The affected people must be informed that all activities undertaken after the date of entitlement
registration of the affected people (conducted for the Project) will not be eligible to receive
compensation from the project owner, except in case the Compensation Plan is not implemented on
time as specified in Clause 2 of this Article:

= The project owner must complete the implementation of the Compensation Plan within twenty-
four months from the officially approved date. If the project owner fails to complete the
compensation within the specified time period, the project owner must submit the request for
extension to the Provincial/Capital City Compensation and Resettlement Committee, which may
be granted for not more than twelve months. to enable the compensation to be completed. If the
compensation is not completed within this extended period, it is required to make the
reassessment of the compensation amount which is not completed;

= Incase, through the assessment conducted by the Provincial/Capital City Compensation and
Resettlement Committee, it is found that the compensation has not been implemented within
twelve months after the date of entitlement registration of the affected persons, it is required to
make a reassessment of the compensation amount which has not been implemented.

Article 9. Valuation and Assessment of Replacement Cost:

The project owner shall, in coordination with the relevant Compensation and Resettlement
Committee, undertake the evaluation and assessment of the replacement cost for the land,
construction structure, produce, livestock, and income which, are eligible to receive the compensation
and shall hold the consultation and make consensus with the affected persons by identifying correct
and reasonable options based on the estimate of state price, purchase, and sale price in market or the
average price in the relevant period in each area, for each category and each locality.

Regarding the state price (reference price), it shall be determined in a specific regulation and the
Ministry of Natural Resources and Environment shall be charged with the determination of such price
in a correct and suitable manner.

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 31
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

2.2.2.7 Decree on State Land Leasing or Concession (No. 135/PM, 2009)

The objective of this Decree is to define the principles, methods, and measures relating to the lease
or concession of state land in order to ensure uniform practice in the whole country, allowing state
land to be developed, converting land into capital, promoting investment in the production of
commercial goods and services, as well as creating sources of revenue for state budget.

Article 37. Contents of State Land Lease or Concession Agreement:

The state land lease contract or land concession agreement must specify the purposes, term,
conditions, rental charge, concession royalty; and shall also specify that in every five years, the rental
charge or concession royalty shall be increased by not less than five percent of the rental charge or
concession royalty of that year as in accordance with the contract form provided in the relevant law.

The implementation of the approved state land lease contract or concession agreement shall be
subject to the preparation of report on the evaluation of the implementation in each phase of the
activity submitted to the National Land Management Authority and concerned agencies for
information.

2.2.2.8 Decree on Protection Forest (No. 333/PM, 2010)

Protection forests are areas designated for the protection of Laotian natural resources, such as water,
river ecosystems, soil quality, protection from natural disasters, and environmental conservation, i.e.
for ecosystem services. The objective of this Decree is to define the principles, regulations, and
measures relating to the management, protection and conservation, development, and use of
protection forest in a sustainable manner in line with the provisions in the Forestry Law. Important
points of the Decree are:

Article 19. Conversion of Protection Forest and Protection of Forest Land:

In case it is necessary to convert the protected forest to other purposes with optimal benefits to the
country, it is required to perform as follows:

= The conversion of protected forest at national and provincial levels must be approved from the
Standing Committee of the National Assembly upon the request by the Government;

= The conversion of the protected forest at district and municipality levels must be approved by the
Government upon the request of the National Land Management Authority in agreement with the
Ministry of Agriculture and Forestry; and

= The conversion of the protected forests at village levels must be approved by the Provincial or
Capital City Administration upon the request by the Provincial/Capital City Land Management
Authority in agreement with the Provincial/Capital City Department of Agriculture and Forestry.

Article 31. Performance of Obligations of the Projects:

Projects that create impacts to and/or have received benefits from the protected forest land directly
and indirectly must contribute to the fund for the development of forest and forest resources as
specified in the Project Development Agreement, and this fund shall be used in the management,
maintenance, and development of the protected forest and the protected forest land. The contribution
relevant to this Project shall be performed as follows:

= Project developers in construction of road, transmission line route, and other development
projects that cause permanent conversion of protected forest and protected forest land must
contribute to the fund for forest rehabilitation and reforestation based on the size of the area
which is directly affected.

2.2.2.9 Climate Change Decree (2019)

The Climate Change Decree (2019) was enacted in 2019 to provide an overarching legal framework
for climate change adaptation and mitigation. It clarifies the legal mandates and reporting lines among

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 32
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

relevant ministries and different administrative bodies in relation to climate change. The decree
identifies sources of climate finance and the management of these funds. Moreover, the decree also
specifies the responsibility of Ministry of Energy and Mine to develop strategy and promote
renewable energy and technology to minimize the emission of GHG.

2.2.2.10 Prime Minister's Decree No 15

The Prime Minister's Decree No. 158 (1999) created the National, Provincial, and District Disaster
Management Committees (DMCs). It provides the basis for the development of a disaster
management policy. The National Disaster Management Committee (NDMC) Decree No. 97 series of
2000 assigns the roles and responsibilities of various sectors composing the NDMC. In December
2007, the other governmental decree was issued, which sought to change the disaster management
policy from an emergency response to a disaster risk management®.

2.2.3. National Plans and Strategies

2.2.3.1 National Pollution Control Strategy and Action Plan 2018-2025, with Vision to
2030

The Strategy on Environment Pollution Control’ is an indispensable component of Laos’ socio-
economic development strategy and the sustainable development strategy. The Strategy presents the
guiding views, vision, mission, principle, objectives, activities, and solutions to environmental pollution
control, and priority programs to pursue sound environmental management, and provides a series of
options for the Government of Laos (GOL) to implement their commitments to pollution prevention
and control.

These action plans are grouped as short-term (2018-2020), medium-term (2021-25), and long-term
(2026-30) based on their nature and importance. For each action, principle responsible agency and
supporting agencies are also identified. The Strategy is seen as an extremely important guiding
instrument for the country’s environmental pollution control work.

2.2.3.2 National Biodiversity Strategy and Action Plan 2016-2025

The goal of National Biodiversity Strategy and Action Plan (NBSAP)® for the period 2016-2025 is to
enhance the role of biodiversity as a national heritage and as a substantial contributor to poverty
alleviation, as well as sustainable and resilient economic growth.

The key objectives to support the goal, which are also aligned to the global goals for biodiversity are:

= __ Institutionalize innovative multi stakeholder efforts to arrest the degradation and enhance
conservation of ecosystems and biodiversity resources therein.

= Provide clear and enforceable guidance for the sustainable use of biodiversity resources to
support poverty alleviation and sustainable economic growth.

= Establish practical mechanisms for ensuring fair and equitable sharing of benefits from the use of
biodiversity resources.

NBSAP for the period 2016-2025 consist of five key strategies:

= NBSAP-Strategy 1: Protect the country’s diverse and economically important ecosystems
including the species and genetic diversity

= NBSAP-Strategy 2: Integrate the value of biodiversity to socio-economic decision making to
ensure sustainable use and funding.

6 http:// nidm.gov.in/easindia201 4/ert/pdf/country_profile/Laos.Paf
7 nito:/www.ams-eoc.orq/uploads/resources/922/atachment/Laos-Pollution-Strategy-Plan-2018-2025-draft.pdf
8 nttos:/www.cbd.int/doc/world/la/la-nbsap-v2-en.pdf

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 33
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

= NBSAP-Strategy 3: Strengthen the knowledge base for strategic decision making

= NBSAP-Strategy 4: Inspire and enable actions through better communication, education and
public awareness.

= NBSAP-Strategy 5: Enable effective preparation and implementation of plans and programs.

The five key strategies with cross-cutting themes are proposed to support the goals and objectives of
the NBSAP 2016-2025. These strategies and targets address the status and trends of change in
biodiversity as well as gaps in the implementation of the first NBSAP. They are also designed to
address key biodiversity issues/threats, as well as well as consider Lao PDR priorities and its
commitments to the Aichi global targets set by Convention on Biological Diversity in 2010.

2.2.3.3 National Strategy on Climate Change

The National Steering Committee on Climate Change Strategy was established in 2008. The
committee chaired by the Deputy Prime Minister began a critical policy process with formulation of
climate change strategies, programmes and projects for Lao PDR.

As a result, a National Strategy on Climate Change was developed in 2010 with action plan for 2013-
2020 with following objectives®.

= The goals of the National Climate Change Strategy are aligned with vision of sustainable
development, poverty reduction, enhanced quality of the natural environment, and strengthened
public health for all Lao people.

= The National Climate Change Strategy, realizing the high vulnerability to climate change of the
country's physical, biological and socioeconomic development, has given special attention to
climate change vulnerabilities and adaptations.

= State-supported precautionary programmes to manage climate risks should produce benefits at
household and community levels in addition to reducing transitory poverty.
2.2.3.4 Laos PDR’s Draft Action Plan on Climate Change (2013-2020)

To support the implementation of the National Climate Change Strategy'°, the Action Plan on Climate
Change (2013-2020) was drafted to set out climate change actions for the seven priority sectors in the
National Climate Change Strategy. Priority climate change adaptation actions include: (i) climate
resilient agriculture, land use change and forestry, (ii) water resource management; (iii) ecosystem
based adaptation solutions, (iv) climate resilient transport and urban development and (v) adaptation
in health sector. Priority climate change mitigation actions include: (i) increasing and maintaining
national forest cover, (ii) increasing use of renewable energy sources and energy efficiency in rural
electrification, (iii) emission reduction by developing public transport services.

The priority climate related adaptations actions identified, include:
= Climate resilient agriculture, land use change and forestry,

= Water resource management,

= Ecosystem based adaptation solutions,

= Climate resilient transport and urban development and

= Adaptation in health sector.

8 https:/Awww.la.undp.org/content/dam/laopdr/docs/Reports%20and%20publications/2013/SNC_Eng.paf
10 http://www.la.undp.org/content/lao_pdr/en/home/library/environment_energy/climate_ change strategy.html

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 34
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

2.2.3.5 Laos PDR’s National Determined Contribution (NDC)

Lao PDR’s Nationally Determined Contribution (2015) (NDC)! to the United Nations Climate Change
Paris Agreement sets out adaptation and mitigation activities to be implemented over 2015-2030,
including promotion of renewable energy. The Government of Lao PDR has also laid the foundations
for the implementation a renewable energy strategy that aims to increase the share of small scale
renewable energy to 30% of total energy consumption by 2030.

Lao PDR’s Revised Nationally Determined Contribution (2021) (NDC)' — sets forth increased
transparency and consistency between quantitative targets, new short-term objectives for climate
change adaptation towards a strengthened measurement, reporting and verification system, as well
as the country’s expression of interest to pursue voluntary cooperation to allow for higher ambition, in
accordance with the Paris Agreement. The Government of Lao PDR aims to increase solar and wind
energy to 1 GW total installed capacity (2020-2030) as part of 2030 Conditional mitigation scenario
and targets towards net zero emissions 2050.

2.2.3.6 Draft Renewable Energy Development Strategy (2011)

Draft Renewable Energy Development Strategy (2011)'? seeks to increase the share of renewable
energy within total energy consumption to 30% by 2025. The Government aims to develop around 50
MW of wind power by 2025.

2.2.3.7 The National Green Growth Strategy of the Lao PDR Till 2030 (2018)

The National Green Growth Strategy of the Lao PDR Till 2030 (2018) identifies six priority
sectors/areas to support the country’s vision of green growth: agriculture, forestry, urban
development, transport, energy, and tourism. Wind energy development is one of the key focuses of
the National Green Growth Strategy of the Lao PDR; the strategy will encourage and promote
investments of the public sector and private sector in production of renewable energy — including wind
energy, to meet the increasing demand for energy both inside the country and in foreign countries.

2.2.3.8 National Strategic Plan for Disaster Risk Management (2013)

The current National Strategic Plan for Disaster Risk Management identifies four key strategic
objectives:

= Safeguard sustainable development and reduce the impacts and damages caused by natural and
man-made disasters,

= __ Shift from relief to mitigation of disaster impacts to community, society and the economy, and
preparedness before a disaster strikes with emphasis on hazards such as floods, drought,
landslide and fire,

= Ensure that disaster management is a joint responsibility of both the government and the people
through building community capacity, and

= Promote sustainable protection of the environment and the country’s natural wealth such as
forests, land and water resources'®.

1 Lao PDR First Nationally Determined Contribution (2015). Retrieved from: http/extwprlegs 1 fa0.org/docs/pdt/lao186537.pdt
12 | a0 PDR Nationally Determined Contribution (NDC) (2021). Retrieved from:

https://www4.unfccc. nt/sites/ndestaging/PublishedDocuments/Lao%20People's%20Democratic%20Republic%20FirsNDC%2
02020%200f%20La0%20PDR%20(Enalish) ,%2009%20April%202021%20(1).pdi

13 https:/www.lse.ac.uk/GranthamInstitute/wp-contenVuploads/laws/8161.pdf

14 The National Green Growth Strategy of the Lao PDR (2018). Retrieved from:

hitps://data, opendevelopmentmekong.net/dataset/e7db2aa8-c294-47dc-a2da-aa6ed 1493a12/resource/861b9f4c-cf6c-413b-
aeff-e4{6b9346id7/download/final version of national green growth strategy english feb 2019 pdf

15 hitp:/www.adpc.nev/igo/ category/ID1020/doc/2016-mQHt38-ADPC-CBDRR_ Manual_Lao_PDR_.paf

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 35
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

2.3. International Regulatory Framework

2.3.1 ADB Safeguard Policy Statement (2009)

In July 2009, ADB’s Board of Directors approved the Safeguard Policy Statement (SPS) governing
the environmental and social safeguards of ADB’s operation. The SPS builds upon ADB’s previous
safeguard policies on the Environment, Involuntary Resettlement, and Indigenous Peoples, and
combines them into one consolidated policy framework with enhanced consistency and coherence,
and more comprehensively address environmental and social impacts and risks. The SPS also
provide platform for participation by affected people and other stakeholders in the Project design and
implementation.

ADB adopts a set of specific safeguard requirements that are required to address environmental and
social impacts and risks:

= Safeguard Requirement 1: Environment;

= Safeguard Requirement 2: Involuntary Resettlement;

= Safeguard Requirement 3: Indigenous Peoples;

= Safeguard Requirement 4: Special Requirements for Different Finance Modalities; and
= ADB's Prohibited Investment Activities List.

2.3.1.1 General Requirements

The Policy Delivery Section (Chapter VB, paras.53-64) lists general requirements that the ADB is
obliged to follow in regard to: project screening and classification, information disclosure, consultation
and participation, due diligence, monitoring and reporting, local grievance redness mechanism and
the Bank’s Accountability Mechanism.

= Project screening and classification: The Policy stipulates that the ADB will undertake project
screening as early as possible to i) determine the significance of adverse impacts; (ii) identify the
level of assessment and institutional resources required; (iii) determine disclosure requirements
(para.50).

= Information disclosure: In line with the ADB’s Access to Information Policy, which requires that
for environment Category A projects, draft environmental impact assessment must be posted on
the ADB’s website 120 days before project approval. For draft environmental assessment and
review frameworks, draft resettlement frameworks and/or plans and draft Indigenous Peoples
planning frameworks and/or plans, the Policy only stipulates that these documents must be
provided by the borrower/client and posted on ADB’s website before project appraisal, as follows:
(i) final or updated environmental impact assessments and/or initial environmental examinations,
resettlement plans, and Indigenous Peoples plans upon receipt (by the ADB) and ii) environment,
involuntary resettlement and Indigenous Peoples monitoring reports submitted by
borrowers/clients during project implementation upon receipt (by the ADB).

= Consultation and participation: The Policy states that the ADB “is committed to working with
borrowers/clients to put processes of meaningful consultation and participation in place”.
Meaningful participation is defined as: (i) beginning early in the project preparation stage and
being carried out on an ongoing basis throughout the project cycle; (ii) providing timely disclosure
of relevant and adequate information that is accessible to affected people; (iii) being free of
intimidation and coercion; (iv) being gender inclusive and responsive; and v) enabling the
incorporation of all relevant views of affected people and other stakeholders in decision making
(para.54). For projects with significant adverse environmental, involuntary resettlement, or
Indigenous Peoples impacts, ADB project teams will participate in consultation activities to
understand the concerns of affected people and ensure that such concerns are addressed in
project design and safeguard plans.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 36
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Due diligence and review of safeguard assessments and plans: Due diligence refers to the
ADB's process of assessing safeguard issues through field visits and desk reviews as well as
through examining relevant safeguard documents (such as environmental impact assessments,
resettlement plans, Indigenous People’s plans). Through its due diligence processes, the ADB
confirms that all potential environmental and social risks are identified. If they cannot be avoided,
it ensures that appropriate mitigation measures are identified (SPS, para.56).

Monitoring and reporting: The monitoring obligations are merely required to be “commensurate
with the project’s risks and impacts”. For highly complex and sensitive projects, the ADB requires
the borrower/client to engage an independent advisory panel” (SPS, para.57)

Local grievance redress mechanisms: The Policy requires the borrowers/ client to set up and
maintain a grievance redress mechanism at project level (SPS, para.59). This mechanism does
not replace the ADB’s accountability mechanism, but is intended to solve grievances at the local
level. Affected people can also take complaints to the ADB’s Accountability Mechanism. The
Accountability Mechanism Policy merely requires complainants to demonstrate that they have
sought to address their complaint with management.

2.3.1.2 Environmental Requirements

The main Environmental Safeguard requirements are the followings:

Categorization and Information disclosure: The Policy uses a categorization system to reflect
the significance of a project's potential environmental impacts. “A project's category is determined
by the category of its most environmentally sensitive component, including direct, indirect,
cumulative and induced impacts in the project's area of influence” (SPS, para.50). The following
categories exist:

- Category A: A proposed project is classified as category A if it is likely to have significant
adverse environmental impacts that are irreversible, diverse, or unprecedented. These impacts
may affect an area larger than the sites or facilities subject to physical works. An environmental
impact assessment (EIA), including an environmental management plan (EMP), is required.

- Category B: A proposed project is classified as category B if its potential adverse
environmental impacts are less adverse than those of category A projects. These impacts are
site-specific, few if any of them are irreversible, and in most cases mitigation measures can be
designed more readily than for category A projects. An initial environmental examination (IEE),
including an EMP, is required.

- Category C: A proposed project is classified as category C if it is likely to have minimal or no
adverse environmental impacts. An EIA or IEE is not required, although environmental
implications need to be reviewed.

- Category FI: A proposed project is classified as category F1 if it involves the investment of
ADB funds to, or through, a financial intermediary.

Assessment process: The assessment process will be based on current information, including
an accurate project description, and appropriate environmental and social baseline data.
Environmental impacts must be determined in consultation with stakeholders including affected
people and concerned non-government organizations (NGOs). For Category A projects, the
borrower/client is required to undertake an assessment of options that looks at alternatives to the
project's location, design, technology and components. The options assessment will also
examine the “no project” alternative. The borrower/client must present the rationale for selecting
the particular project details, including a cost-benefit analysis that takes into account
environmental costs and benefits of the various alternatives considered (SPS, Appendix 1, para.
4).

Type of impacts: The types of impacts related to the environment include physical, biological
and socioeconomic impacts. These can relate to occupational health and safety; community

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 37
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

health and safety; vulnerable groups; gender issues; and impacts on livelihoods through
environmental media and physical cultural resources (SPS, Appendix 1, para. 5). The
environmental assessment will examine whether particular individuals and groups may be
differentially or disproportionately affected by the project’s potential adverse environmental
impacts because of their disadvantaged or vulnerable status, in particular, the poor, women and
children, and Indigenous Peoples. (SPS, Appendix 1, para. 6).

= Project area of influence: The project site covered by the environmental safeguard provisions in
the Policy is defined as: “the primary project site(s) and related facilities that the borrower/client
(including its contractors) develops or controls, such as power transmission corridors, pipelines,
canals, tunnels, access roads, borrow pits and disposal areas, and construction camps’. This
definition also includes: associated facilities that are not funded as part of the project, but “whose
viability and existence depends exclusively on the project”; “areas and communities potentially
affected by cumulative impacts from further planned development of the project”; and predictable
impacts caused by the project “that may occur later or at a different location” (SPS, Appendix 1,
para. 6).

= Transboundary impacts: The environmental assessment process must identify potential
transboundary effects, such as air pollution and increased use or contamination of international
waterways. It must also identify global impacts, such as the impact of greenhouse gases and
impacts on endangered species and habitats (SPS, Appendix 1, para. 7).

= Environmental planning and management: If environmental impacts are identified, the
borrower/ client is required to prepare an environmental management plan describing how
potential impacts and risks will be addressed (SPS, Appendix 1, para. 12).

= Consultation and participation, grievance mechanism: The consultation process and
grievance mechanism process follows the same provisions as laid out in the general
requirements (see above) (SPS, Appendix 1, paras. 19 and 20).

= Reporting and monitoring: The Policy states that "the extent of monitoring activities will be
commensurate with the project's risks and impacts" (SPS, Appendix 1, para. 21). For Category A
projects, the borrower/client is required to retain qualified external experts or qualified NGOs to
verify its monitoring information. The minimum requirements are semi-annual reports during
construction for Category B projects, and quarterly monitoring reports during construction for
Category A reports. For projects with likely ongoing impacts during operation, annual monitoring
is required. Monitoring reports must be posted in a location accessible to the public (SPS,
Appendix 1, paras. 21 & 22).

= Unanticipated environmental impacts: If unanticipated impacts occur during project
implementation, the borrower/client is required to update the environmental assessment and
environmental management plan or prepare a new assessment and plan (SPS, Appendix 1,
para.23).

= Biodiversity conservation and sustainable natural resource management: This section
(SPS, Appendix 1, paras. 24 — 49) contains requirements regarding the following issues: modified
habitats; natural habitats; critical habitats; legally protected areas; invasive alien species;
management and use of renewable resources; pollution prevention and abatement (resource
conservation, energy efficiency, waste, hazardous materials, pesticide use and management,
greenhouse gas emissions); health and safety (occupational health and safety and community
health and safety); and physical cultural resources (SPS, Appendix 1, para. 24).

2.3.1.3 Involuntary Resettlement Requirements

ADB’s Safeguard Requirements 2 (SR2) on involuntary resettlement apply to full or partial, permanent
or temporary physical displacement (relocation, loss of residential land, or loss of shelter) and
economic displacement (loss of land, assets, access to assets, income sources, or means of
livelihoods) resulting from (i) involuntary acquisition of land, or (ii) involuntary restrictions on land use

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 38
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK,
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

or on access to legally designated parks and protected areas. Resettlement is considered involuntary
when displaced individuals or communities do not have the right to refuse land acquisition that results
in displacement. This occurs in cases where (i) lands are acquired through expropriation based on
eminent domain; and (ii) lands are acquired through negotiated settlements, if expropriation process
would have resulted upon the failure of negotiation. (SPS, Appendix 2, para. 5).

If potential adverse economic, social, or environmental impacts from project activities other than land
acquisition (including involuntary restrictions on land use, or on access to legally designated parks
and protected areas) are identified, such as loss of access to assets or resources or restrictions on
land use, they will be avoided, or at least minimized, mitigated, or compensated for, through the
environmental assessment process. If these impacts are found to be significantly adverse at any
stage of the project, the borrower/client will be required to develop and implement a management
plan to restore the livelihood of affected persons to at least pre-project level or better. (SPS, Appendix
2, para. 6).

ADB's 2013 Operations Manual F1 (OMF1) on Safeguards provides guidance on categorization of
projects based on its potential involuntary resettlement impacts. The involuntary resettlement impacts
of an ADB — financed project are considered significant if 200 or more persons will be physically
displaced from their homes, or lose 10% or more of their productive or income generating assets.
(2013 ADB OMF1/OP, para 9)Where projects involve involuntary resettlement of people, a
resettlement plan is prepared that is commensurate with the extent and degree of the impacts, the
scope of physical and economic displacement, and the vulnerability of the affected persons.

The Policy uses a categorization system to reflect the significance of a project’s potential impacts
related to involuntary resettlement. This includes:

= Category A: A proposed project is classified as Category A if it is likely to have significant
involuntary resettlement impacts. A resettlement plan, including assessment of social impacts, is
required.

= Category B: A proposed project is classified as Category B if it includes involuntary resettlement
impacts that are not deemed significant. A resettlement plan, which includes assessment of
social impacts, is required.

= Category C: A proposed project is classified as Category C if it has no involuntary resettlement
impacts. No further action is required.

= Categories FI: A proposed project is classified as Category FI if it involves the investment of
ADB funds to, or through, a financial intermediary.

ADB’s SPS SR2 provides key requirements covering compensation, assistance and benefits for
displaced persons, social impact assessment, resettlement planning, negotiated land acquisition,
information disclosure, consultation and participation, grievance redress mechanism, monitoring and
reporting, unanticipated impacts; and special considerations for indigenous peoples

2.3.1.4 Indigenous Peoples Requirements

ADB’s Safeguard Requirements 3 (SR3) on Indigenous Peoples aims to design and implement
projects in a way that fosters full respect for Indigenous Peoples’ identity, dignity, human rights,
livelihood systems, and cultural uniqueness as defined by the Indigenous Peoples themselves so that
they (i) receive culturally appropriate social and economic benefits, (ii) do not suffer adverse impacts
as a result of projects, and (iii) can participate actively in projects that affect them. (SPS Appendix 3,
para 3). It is triggered if The Indigenous Peoples safeguards are triggered if a project directly or
indirectly affects the dignity, human rights, livelihood systems, or culture of Indigenous Peoples or
affects the territories or natural or cultural resources that Indigenous Peoples own, use, occupy, or
claim as their ancestral domain. (SPS Appendix 3, para 9).

The impacts of an ADB-financed project on Indigenous Peoples is determined by assessing the
magnitude of impact in terms of the following:

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 39
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR

Environmental and Social Impact Assessment

= Customary rights of use and access to land and natural resources;

= Socioeconomic status;

= Cultural and communal integrity;

= Health, education, livelihood and social security status; and

= The recognition of indigenous knowledge; and

= The level of vulnerability of the affected Indigenous Peoples community.

The ADB Safeguard Policy identified Project categories in term of Involuntary Resettlement is
summarized below:

= Category A: A proposed project is classified as Category A if it is likely to have significant
impacts on Indigenous Peoples. An Indigenous Peoples plan (IPP), including assessment of
social impacts, is required.

= Category B: A proposed project is classified as Category B if it is likely to have limited impacts
on Indigenous Peoples. An IPP, including assessment of social impacts, is required.

= Category C: A proposed project is classified as Category C if it is not expected to have impacts
on Indigenous Peoples. No further action is required.

= Category FI: A proposed project is classified as Category F1 if it involves the investment of ADB
funds to, or through, a financial intermediary.
2.3.2 ADB Social Protection Strategy (2001)

The Social Protection Strategy was approved by ADB on September 13, 2001. It is defined as the set
of policies and programs designed to reduce poverty and vulnerability by promoting efficient labour
markets, diminishing people's exposure to risks, and enhancing their capacity to protect themselves
against hazards and interruption/ loss of income.

The Social Protection Strategy spells out the scope of social protection and commitment of the ADB to
develop priority interventions in five major elements:

m= Labour market policies and programs designed to generate employment, improve working
conditions and promote the efficient operations;

= Social insurance programs to cushion the risks associated with unemployment, ill health,
disability, work-related injury and old age;

= Social assistance and welfare service programs for the vulnerable groups with inadequate means
of support, including single mothers, the homeless, or physically or mentally challenged people;

= Micro and area-based schemes to address vulnerability at the community level, including micro
insurance, agricultural insurance, social funds and programs to manage natural disasters; and

= Child protection to ensure the healthy and productive development of children.

At the project level, the following social protection requirements are applicable in the design and
formulation of ADB projects,

= compliance with the internationally recognized core labor standards; and

= taking all necessary and appropriate steps to ensure that for ADB-financed procurement of goods
and services, contractors, subcontractors and consultants will comply with the country’s labor
legislation (e.g., minimum wages, safe working conditions, and social security contributions, etc.)
and the Core Labor Standards

m= The Core Labor Standards include:

- Elimination of all forms of forced or compulsory labor (Conventions 29 and 105)

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 40
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

- Effective abolition of child labor (Conventions 138 on minimum age, 182 on worst form)

- Freedom of association and effective recognition of the right to collective bargaining
(Conventions 87 and 98)

- Elimination of discrimination in respect of employment and occupation (Conventions 100
equal remuneration and 111 on discrimination)

2.3.3 ADB Gender and Development Policy (1998)

The ADB Gender and Development Policy, which was approved in 1998, is the guiding framework for
gender and development activities. The Policy adopts gender mainstreaming as the key strategy for
promoting gender equality and women’s empowerment across the full range of ADB operations—from
country partnership strategies to the design and implementation of gender-inclusive projects and
programs. The key elements of ADB’s policy include gender sensitivity, gender analysis, gender
planning, mainstreaming, and agenda setting. To operationalize the policy, ADB’s focus of activities
will be to:

= Provide assistance to its developing member countries (DMCs) in the areas of policy support,
capacity building, Gender and Development (GAD) awareness, and formulation and
implementation of policies and programs directed at improving the status of women;

= Facilitate gender analysis of proposed projects, including program and sector loans, and ensure
that gender issues are considered at all the appropriate stages of the project cycle, including
identification, preparation, appraisal, implementation, and evaluation;

= Promote increased GAD awareness within ADB through training workshops and seminars,
development of suitable approaches, and staff guidelines to implement the policy on GAD;

= Assist the DMCs in implementing commitments made at the Beijing World Conference on
Women; and

= Explore opportunities to directly address some of the new and emerging issues for women in the
region.

2.3.4 ADB Access to Information Policy (AIP) (2019)

The objective of the Access to Information (AIP) Policy is to promote stakeholder trust in ADB and to
increase the development impact of ADB activities. The policy reflects ADB’s commitment to
transparency, accountability, and participation by stakeholders in ADB-supported development
activities in Asia and the Pacific. It also recognizes the right of people to seek, receive, and impart
information about ADB’s operations.

The policy applies to documents and information that ADB produces, requires to be produced by its
borrowers or clients, or are produced and provided to ADB by other parties in the course of ADB
operations. The policy will be implemented in accordance with detailed arrangements approved by
ADB Management and made publicly available in accordance with ADB’s normal procedures.

The AIP outlines the following:
= Policy Principles in which the AIP is based on, this includes, but not limited to, for example:
- Clear, timely, and appropriate disclosure about its operations

- Limited exceptions. The policy provides a limited set of exceptions that balances the rights
and interests of various parties.

- Proactive disclosure. ADB proactively shares its knowledge products and information about
its operations in a timely manner to facilitate participation in ADB decision-making

- Sharing of information and ideas. The AIP includes processes by which people may equally
seek, receive, and convey information and ideas about ADB operations.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 41
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

- Providing information to project-affected people and other stakeholders.

- Clear appeals process. A clear process to appeal an ADB decision not to disclose requested
information is an important part of a meaningful disclosure framework

- Continuous monitoring. ADB monitors the effectiveness of the policy, learns lessons from its
successes and shortcomings, and stays abreast of new technologies and practices.

= Information Requests and Appeals which outline the procedure and process for requests for ADV
information and documents.

- There is an Access to Information Committee (AIC) overseeing established to interpret,
monitor, and review the policy and its implementation arrangements.

- ADB has a two-stage appeals process that requesters can use when they believe that ADB
has denied their request for information in violation of this policy.

2.3.5 World Bank/ IFC EHS Guidelines

The WBG EHS Guidelines are technical reference documents with general and industry-specific
examples of Good International Industry Practice (GIIP). They are categorised by environment,
occupational and community health and safety, and construction and decommissioning. The General
EHS Guidelines are designed to be used together with the relevant Industry Sector EHS Guidelines,
which provide guidance to users on EHS issues within specific industry sectors. The EHS Guidelines
most relevant to the Project are identified below:

= WBG General EHS Guidelines (2012);

= (WBG) EHS Guidelines for Wind Energy (2015);

= WBG EHS Guidelines for Electric Power Transmission and Distribution (2007);

= WBG EHS Guidelines for Construction Materials Extraction (2007);

= IFC/EBRD Workers’ Accommodation: Processes and Standards; and

m= IFC Guidance Note 6: Biodiversity Conservation and Sustainable Natural Resource Management
(2007).

2.4 International Conventions

2.4.1. United Nations Convention on Biological Diversity (1996)
Under this Convention, Lao PDR has agreed to:

= Develop the legislation for the protection of threatened species and population;

= Develop the national strategy for the conservation and sustainable use of biodiversity;

= Integrate conservation and sustainable use of the biological resources in the decision-making of
the country; and

m= Undertake the environmental impact assessment for development projects with a view to
mitigating the negative impacts.

2.4.2 Coherence with Sustainable Developmental Goals and the Paris
Climate Agreement

Due to the high exposure to extreme weather and climate change related disaster climate resilient
development has become an integral part of development in Lao DPR over the past few years.

The country’s commitment towards climate resilient development is demonstrated through its various
development related policies and planning frameworks.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 42
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

LEGAL AND INSTITUTIONAL FRAMEWORK

The Disaster Risk Reduction (DRR) had been an integral part of National Social and Economic
Development Plan since the 7th Plan of 2011-2015 with an aim of protection of development and
investment processes from natural disasters and to preclude exacerbation or creation of new risks.
The sectors in which DRR was considered highly relevant and mainstreaming DRR in policies has
evolved over the past many years are agriculture and forestry, public work and transportation, water
resources management and public health. DRR is also an integral part of 8" National Social and
Economic Development Plan.

2.5 Environmental and Social Standards

The Project shall comply with Lao environmental, social, health and safety laws, or relevant GIIP
Guidelines, whichever is more stringent. The relevant environmental standards for the Project is
presented in Table 2.1-Table 2.5. The more stringent local or WBG EHS guidelines standards is
presented in bold text in the tables.

Table 2.1: Ambient Air Quality Standards

Laos Standard 3

WHO Air Quality Guideline 2?

P, Averaging
arameters Period
(ppm) (mg/m3) (ug/m3) (mg/m3)
3
Carbon monoxide 1 hour 30 31.0 7 30
(co) 8 hour 9 Wa - 10%
Nitrogen dioxide 1 hour 0.11 0.223 200 0.2
(NOz) 1 year 0.02 0.0405 40 0.04
10 minute - - 500 0.5
Sulphur dioxide (SOz) 1 hour 0.13 0.367 -
24 hour 0.05 0.141 20 0.02
Total Suspended 24 hour ° 0.33 °
<100 micron (TSP) 1 year . 0.10 .
Particulate Matter 24 hour - 0.12 50 0.05
$10 micron (PM10) 1 year - 0.05 20 0.02
Particulate Matter 24 hour - 0.05 25 0.025
$2.5 micron (PM2.5) 1 year . 0.015 10 0.01
1 hour - 0.20 -
Ozone (Os)
8 hour - 0.14 100 0.1
Lead (Pb) 1 year - 0.00015 - 0.0005
Note:

‘ General Air Quality Standard. National Environmental Standard (No 81 NA). 21 February 2017.
? Environmental, Health, and Safety Guidelines. IFC. April 30, 2007.
3 WHO Air Quality Guidelines for Europe. Second Edition. WHO Regional Publication. European Series
No.91.2000. (Regulating for the Permissible Value of CO only)
3 Values in bold text represents the more stringent standard between local or WBG EHS guidelines standards
that is applicable to the Project

Table 2.2: Ambient Noise Standards

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 43
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU LEGAL AND INSTITUTIONAL FRAMEWORK

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Laos Standard * Noise Level Guideline 2°
(dBA) One Hour Laeq (dBA)
Permissible Day Time Night Time
Parameter Value Receptor 7:00-22:00 2:00-7:00
Maximum Sound Residential,
Level 115 institutional, 55 45
educational
Leq 24hour 70 Industrial, 70 70
commercial

Note:
‘ Ambient Noise Standard. National Environmental Standard (No 81 NA). 21 February 2017
2 EHS Guidelines. IFC. April 30, 2007.

3 Values in bold text represents the more stringent standard between local or WBG EHS guidelines standards
that is applicable to the Project

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 44
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

LEGAL AND INSTITUTIONAL FRAMEWORK

Table 2.3: Toilet Wastewater Discharge Standard

, Water Quality EHS
Parameters Units ‘iDischarge. “Senitary Sewage
Discharges) ?:*
pH - 6-9 6-9
BODs mg/L 30 30
CoD mg/L 125 125
Total suspended solids mg/L 50 50
Total Nitrogen mg/L 10 10
Pheno mg/L 2
Fats, Oil, Grease mg/L 5 10
E.coli mg/L 400
Fecal coliform bacteria MPN/100 ml - 400

Note:

‘ Water Pollution Control Standard for Toilet. National Environmental Standard (No 81 NA). 21 February 2007.

2 EHS Guidelines. IFC. April 30, 2007.

3 Values in bold text represents the more stringent standard between local or WBG EHS guidelines standards

that is applicable to the Project

Table 2.4: Domestic Wastewater Discharge Standard

Water Quality EHS
Parameters unite | Bomenueastanaie, | Cues ence
Discharges)
pH - 5.5 - 8.5 6-9
Electro-conductivity mg/L 2,000
Total Dissolved Solid mg/L 1,300
BODs mg/L 30 30
Total suspended solids mg/L 30 50
Per-manganese mg/L 6.0
Hydrogen Sulfide mg/L 1.0
Cyanide mg/L 0.2
Fats, Oil, Grease mg/L 5.0 10
Formaldehyde mg/L 1.0
Phenol & Cresol mg/L 1.0
Residual Cl mg/L 1.0
Radioactive mg/L None
Color & odor mg/L Not visible
www.erm.com Version: 2.0 Project No.: 0598121 Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 45
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

LEGAL AND INSTITUTIONAL FRAMEWORK

Water Quality EHS
Parameters unite | Bomeste wastewater, | Gules (rested
Discharges)
Tar mg/L None
Heavy metal
Zinc mg/L 5.0
Chromium Hexavalent mg/L 0.3
Arsenic mg/L 0.25
Copper mg/L 1.0
Mercury mg/L 0.005
Cadmium mg/L 0.03
Barium mg/L 1.0
Selenium mg/L 0.02
Lead mg/L 0.41
Nickel mg/L 0.2
Manganese mg/L 0.5
Note:

‘ Water Pollution Control Standard to Public Drainage. National Environmental Standard (No 81 NA). 21

February 2007.

? EHS Guidelines. IFC.

April 30, 2007.

° Values in bold text represents the more stringent standard between local or WBG EHS guidelines standards
that is applicable to the Project

Table 2.5: Electric and Magnetic Fields Standards

Frequency Electric Field (V/m?) Magnetic Field (uT)
50 Hz° 5000 100
60 Hz 4150 83

# Volts per meter; ° Micro tesla; ° Hertz, Source: WBG EHS Guidelines — Electric Power Transmission and

Distribution (2007)

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 46
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3. PROJECT DESCRIPTION

3.1 Project Background and Objectives

IEAD is developing a wind farm, with a total installed capacity of approximately 600 MW, and a 500
kV transmission line in Dak Cheung District of Sekong Province and Sanxay District of Attapeu
Province in Laos (the Project). The Project has been developed under an exclusive right granted by
the GOL through a Memorandum of Understanding (MoU) and Project Development Agreement
(PDA) executed in November 2011 and August 2015. This Project is also the first cross-border wind
power project to be approved by the GOL and Government of Vietnam (GOV) in accordance with the
MoU to supply power from Laos’ projects to Vietnam Electricity (EVN).

The development also includes a 22 km 500 kV transmission line, which connects to the grid in
Vietnam. The Right of Way (ROW) of the transmission line is 60 m (30 m on each side from the centre
line) which primarily passes through a Protected Area (PA) in Lao PDR towards the Vietnam border.
The generated electricity is expected to be sold to Vietnam Electricity (EVN).

3.2 Project Location

The Project is located in Dak Cheung District of Sekong Province, and Sanxay District of Attapeu
Province in Laos (731355.38 m E, 1701111.82 mN). It lies approximately 560 km south east of
Vientiane, the capital of Laos, and approximately 48 km east of the provincial capital, Sekong.

The wind farm development area (excluding the transmission line) is approximately 70,828
hectares'®. The 500 kV transmission line runs northeast from the development area, across Dak
Cheung District, to the Laos-Vietnam international border. The overall Project location is shown in
Figure 1.1.

16 it should be noted that the Projects’ concession area will be the land required to install and construct project facilities and
ROW for related transmission line, which is around 1,050 ha.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 47
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Saravan|Province)

Figure 3.1: Project Location

Sekong

Champasak Province

Legend

Project Development
Area
|

___ Country Boundary

Province Boundary

=> =
L$ District Boundary

500kV Transmission
Line

Source: IEAD, 2020 (modified by ERM)

1470000

1770000

1470000

0 12.525 50.
oes Kilometers

Scale1 : 1,800,000
WGS 1984

PROJECT DESCRIPTION

www.erm.com

Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 48
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3.3 Project Facilities and Components

This section briefly describes the major facilities and components of the Project. This includes: (i) the
Project’s three major components — wind farm, transmission lines and Project access road; and (ii)
ancillary facilities (e.g. worker camps, concrete batching plant(s), laydown areas). Shared facilities of
the Project have also been identified.

3.3.1 Permanent Facilities

The permanent facilities of the Project include: wind turbines, the 22 km 500kV overhead transmission
line, underground, and aboveground collector transmission cables between the wind turbines, internal
33/115kV substations, 500kV substation, and access roads. The underground cables will be routed
along the access roads and will form part of the permanent land use of the Project.

The layout of the Project's permanent facilities is shown in Figure 3.2.

3.3.1.1 Wind Turbines

Awind turbine is a device that captures the wind’s kinetic energy and converts the energy into
electricity using a generator. A total of 148 wind turbines will be used for the Project. Two different
wind turbine types will be used, of which 132 turbines will be Goldwind GW 165-4.0 turbines, and 16
turbines will be Goldwind GW 155-4.5 turbines.

A summary of the wind turbine specifications is provided in Table 3.1, with the exact location of each
turbine presented in Appendix L.

Table 3.1: Main Wind Turbine Specifications

Item Unit Parameter
GW165-4.0MW GW155-4.5MW
Basic wind turbine data
Rated Power kw 4,000 4,500
Power Regulation Method - Variable speed and pitch regulation
Rotor Diameter m 165 155
Hub Height m 110 110
Cut-in Speed m/s 25 2.5
Rated Wind Speed m/s 9.7 10.8
Cut-out Speed (average over 10 minutes) mis 24 24
Operating Temperature Range °C -30 to 40 -20 to 45
Survival Temperature Range °C -40 to 50 -30 to 50
Design service life year 20 220
Blade
Number of Blades - 3 3
Rotor Swept Area m? 21,382 18,869
Generator

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 49
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Item Unit Parameter
GW165-4.0MW GW155-4.5MW

Type - Permanent magnet direct drive synchronous

Rated Power kw 4,220 4,800

Rated Voltage Vv 950 760

Rated Current A 1,552 2,086

Rated Rotation Speed rpm 10.5 9.5

Degree of Protection - IP54 IP54

Insulation Category - F F

Converter

Type - Full Power Converter Full Power Converter

Rated Voltage (grid-side) Vv 900 690

Rated Output Current A 2,566 4314

Brake System

Primary Brake System - Aerodynamic braking by feathering of blades

Secondary Brake System - Generator brakes

Yaw System

Design Concept - Motor drive / four-stage planetary gears for speed
reduction

Rated of Movement ls 0.244 0.28

Type of Yawing Bearing - Sliding Bearing Four-point contact ball

bearing with outer ring

Electrical Control System

Type of Control - Distributed Control Distributed Control

Type of Control Unit - PLC PLC

Lightning Protection

Design Standards - In accordance with IEC 61400/-24-2010, IEC 62305
and in compliance with GL Guideline for the
Certification of Wind Turbines

Lightning Protection Measures - Electrical lightning protection, blade tip lightning
protection, etc.

Wind Turbine Earth Resistance - If the average earth resistivity p < 3,000 2.m, the
power frequency grounding resistance R for each
Wind Turbine should be less than 4 9.

Tower

Type Steel tower Steel tower

Source: Goldwind, 2021

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 50
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

PROJECT DESCRIPTION

Figure 3.2: Layout of Permanent Facilities of Project

730000

‘780000

(CJ Country Boundary ‘Area

730000 750000
Legend N
Wind Turbine Location —— Internal road

A Internal Substations Access Road ial .

Ay 500 KV Substation 500 kV Tranmission Line] e

@ Village —— 115 kV Tranmission Line} > bs
(District Boundary 35 KV Tranmission Line a 024 8

Xx ”

(Province Boundary [op Prolect Development ys a — es Kilometers

Scale1 : 250,000
WGS 1984 Zone 48N

www.erm.com Version: 2.0 Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 51
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Wind Turbine Nacelle

The nacelle of a wind turbine is the housing structure for all of the components used for generating
power, which includes the following components:

1. Generator Cooling System 7. Generator Stator
2. Wind Measurement System 8. Generator Rotor
3. Auxiliary Hoist 9. Hub

4. Yawing System 10. Blade

5. Base Frame 11. Pitch System

6. Nacelle Cover

The numbering of the components listed above is aligned with the diagram shown in Figure 3.3, with
key components described below.

Figure 3.3: Wind Turbine Nacelle Diagram

Source: Goldwind, 2021

Rotor Hub

The rotor hub is designed for a direct-drive wind turbine, which consists of a three-bladed design with
pitch system; it is attached to the main shaft via a two single-row tampered roller bearings. The rotor
hub also holds the pitch system used for adjusting the blade pitch. The rotor structure and dimensions
are shown in Table 3.2, and Figure 3.4.

Table 3.2: Rotor Dimension and Weight

Wind Turbine Model
Specifications Unit
GW165-4.0MW GW155-4.5MW
Dimensions mm 5,000 by 4,785 by 3,655 5073 by 5339 by 4709
Weight tons 43 + 5% tons 40.1 + 5% tons

Source: Goldwind, 2021

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 52
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 3.4: Rotor Hub Structure and Dimensions

Source: Goldwind, 2021.

Pitch System

The pitch system functions by adjusting the pitch angle of each blade, which changes the amount of
airflow that the blades capture, therefore increasing or decreasing the rotation speed. This pitch
system is used for optimising the power production under varying wind speed conditions, and also as
a safety system when rotation speed is required to slow or stop. The Pitch System consists of a motor
attached to the Rotor Hub, which then drives a tooth belt attached to the base of the blade to rotate it.
A diagram of the Pitch System is shown in Figure 3.5.

Figure 3.5: Pitch System Diagram

Source: Goldwind, 2021.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 53
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Blade

PROJECT DESCRIPTION

Each turbine is designed to have three rotor blades. The specifications of the blade for each wind
turbine model is shown in Table 3.3.

Table 3.3: Blade Specifications

Wind Turbine Model
Specifications Unit
GW165-4.0MW GW155-4.5MW

Length mm 80,800 76,200

Diameter mm 2,800 4,800

Swept Area m? 21,382 18,869
Material Glass Fibre Reinforced Resin Fibre Reinforced Epoxy Resin

Weight tons 20.4 + 3% 21.337 + 3%

Source: Goldwind, 2021.

Generator

The generator includes, but is not limited to the following key components: stator, rotor, stator shaft,
rotor shaft, permanent magnets, two single-row tapered roller bearings, and active air cooling system.
The generator specifications for each wind turbine model is shown in Table 3.4.

Table 3.4: Generator Specifications

Wind Turbine Model
Specifications Unit
GW165-4.0MW GW155-4.5MW
Length mm 5,500 5,490
Width mm 3,200 2,696
Type Permanent magnet direct drive synchronous
Rated Power kw 4,220 4,800
Rated Voltage Vv 950 740
Rated Current A 1,552 2,086
Rated Rotation Speed RPM 10.5 9.5 (Rated Speed)
Protection Class IP54 IP54
Insulation Category F F
Lubrication Method Grease filling / automatic Grease filling / automatic lubrication
lubrication system system
Grease Model WT Mobil SHC 460 Mobil 460
Rated Rotation Speed rpm 10.5 9.5 RPM
Number of Poles 112 112
Material Glass Fibre Reinforced Resin Fibre Reinforced Epoxy Resin
Weight tons 20.4 + 3% 21.337 + 3%

Source: Goldwind, 2021.

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 54
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3.3.1.2 Transmission Line

The Project includes the development of a 22 km 500 kV overhead transmission line to evacuate
power generated from the wind farm and connect it to the Vietnam electricity grid. This transmission
line will run from the Project's substation located within the Project development area, to the Laos-
Vietnam international border, and continuing eastwards to connect to the Thanh My substation in
Vietnam (refer to Section 3.4 for further details on the Vietnam section of the transmission line). The
Right of Way (ROW), comprising a width of 60 m (30m horizontally on each side from the
transmission centerline), is the area of land that will be used to locate, construct, operate, and
maintain the transmission line.

In addition, the Project includes the construction of underground and overhead 35 kV and 115 kV
transmission cables to transfer electricity to the substation within the development area. The
substation will be connected with a 500 kV transmission cable to transmit electricity to Vietnam. The
Right of Way (ROW) of 35 kV and 115 kV transmission lines are 15 m (12.5 m on each side from the
centre line) and 40 m (20 m on each side from the centre line) respectively.

The majority of the transmission line is routed alongside the existing road, only the 35 kV line in the
northwest region of Project development area and one 115 kV line in the middle-west of the Project
development area that are not routed along existing road networks.

The details of the 500 kV transmission line are provided in Table 3.5.

Table 3.5: Characteristics of the 500 kV Transmission Line

Characteristic Details
Level of voltage 500 kV
Starting point 115/500 kV station of the project, Ban Dak Bong, Dak

Cheung District

Ending point of the route 500 kV station of Vietnam (Thanh My Station).
However, for the purposes of this ESIA, the scope
covers up to the Laos / Vietnam Border.

Total length (for this Project) ~22 km

Height of tower 58.7 m- 68.7 m

Type of tower Steel lattice tower

Base (tower foundation) Base is made with reinforced concrete

The specification of 35 kV, 115 kV and 500 kV transmission line is in Appendix K.

3.3.1.3 Project Site Roads

The internal road system within the Project development area will be newly built connecting to turbine
towers with the pavement width of 5.0 m; the subgrade width of 6.0 m; designed speed of 15 km/h.
type of internal road is covered with crushed stone layer (thickness is 30 cm). In addition, the drainage
system will be built parallel with the internal road system. Sediment controls will be installed to collect
sediment. The mortar rubble drainage ditch and the reinforced concrete pipe culvert with a diameter
of 1 m will be set up according to the actual situation on site.

Drawing of the pavement structure and the drainage ditch can be found in Figure 3.6.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page §5
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

PROJECT DESCRIPTION

Figure 3.6: Pavement Structure and Drainage Ditch

Combed ane Tiebneseedian
Conpacted le 9%

Pavement Structure

SECTION OF DRAINAGE DITCH
|
[)
wy fa 425
M7-S mortar rubble side ditch

5 Nae Rate Cet roe

ELEVATION OF 1x’

(RRAARAY

LAYOUT OF 1x1.00 PIPE CULVERT

7s)

(2pa}—iat— at

Source: IEAD, 2021

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 56
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3.3.2 Ancillary Facilities

A brief description of ancillary facilities are provided below. The ancillary facilities will be located in a
flat and open area that is near the existing public road. The location of the ancillary facilities is shown
in Figure 3.7.

3.3.2.1 Project Access Roads

Highway road (no.16B) is the main road connecting Thailand, Lao PDR, and Vietnam from West to
East, and will be utilized as the main access road to the Project. The distance from the municipality of
Sekong Province to the Project site is approximately 108 km (Figure 3.8). Renovation work of road
no.16B has been undertaken by the Lao Government, was completed in 2021, and it is entirely
paved. It is understood that the width of this road is sufficient for transportation of construction
equipment.

In order to reach all 148 wind turbine locations during construction, the Engineering, Procurement and
Construction (EPC) contractor will construct site roads that will connect road no.16B to each wind
turbine. However, following the completion of construction, the roads will be renovated and used for
access during inspection and monitoring.

3.3.2.2 Concrete Batching Plants

The Project will require a significant quantity of aggregate for concrete production during the
construction. IEAD proposes to source the required aggregate locally. In the preliminary assessments
conducted for the Project, three potential locations for the concrete batching plant were considered.
However, two potential locations of concrete batching plant with an area of 7 ha or 70,000 m? were
focused on for the ESIA (Figure 3.7). The sites consist of the main plant and auxiliary plant. The third
potential concrete batching plant will have about 10,000 m? and its location has not been identified at
the time of writing this Report.

The concrete volume for each wind turbine is approximately 750 m° and the average concrete
consumption will be approximately 500 m*/d. The concrete batching plant will have a preliminary
capacity of 200 m*/hr (for three batching plants). Relevant materials obtaining (stone and water)
should meet the general requirements of construction standards.

3.3.2.3 Laydown Areas

A laydown area with total area of 50 ha or 500,000 m? is mainly used for wind turbine parts, electrical
equipment, and other raw material. The location of laydown area is shown in Figure 3.7.

3.3.2.4 Worker Accommodation

There are three potential camp sites located in the Project area with an area of 6 ha or 60,000 m?.
These include office and accommodation areas. The preliminary location is shown in Figure 3.7.

3.3.2.5 Spoil Disposal Areas

Spoil disposal sites, also known as soil dumping ground, where the excavated soil that will not be
used for backfilling underground cable and turbine foundation construction activities, are left
permanently. The disposal sites have a total area of 126.40 ha. However, the location of spoil
disposal sites has not been provided for this ESIA Report but will be determined with local authorities
before construction phase.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 57
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

PROJECT DESCRIPTION

Figure 3.7: Ancillary Facilities Location

730000

‘780000

Existing Local Crush
Stone Location
Worker Accommodation
/ Camp

730000 750000
Legend ¥
© Wind Turbine Location Laydown Area \
Batching Plant A. Internal Substations w '
sq _Potentional Crush 500 kV Substation
Stone Production Plant easel!
Potentional Stone eee rise
Resource Point
500 kV Tranmission 24 8

Line
115 kV Tranmission
Line

35 KV Tranmission Line

Project Development
Area

Kilometers
Scale1 : 250,000
WGS 1984 Zone 48N

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 58
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

730000
n

T0088
i

Z

108 Km From Sekong to Project Site

Figure 3.8: Transportation Route to the Project Area

T
1730000

+
710000

Legend
f& = Sekong
@ Existing Mast

Transmission Line

Paved Road
Project Development Area
‘Country Boundary

0
ME Kiomeiers
. © Seale 4 350,000

WGS 1984 UTM Zone 48N

PROJECT DESCRIPTION

Source: IEAD, 2020 (modified by ERM)

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 59
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3.3.3. Shared Facilities

In order to interconnect the electricity generated from the Wind Power Project to the National Power
Grid System, and to export the electricity to interconnect with the 500 kV Station of Vietnam (Thanh
My Station). It is necessary for the project to build the 500 kV transmission line system from the sub-
station of the Wind Power Project in Dak Cheung District to the Laos / Vietnam border to interconnect
with the 500 kV station of Vietnam (Thanh My Station) with a total distance of transmission line route
of approximately 66 km. It should be noted that only the Lao section of the transmission line is
included in this impact assessment.

The transmission line in Vietnam is double-circuit with maximum capacity of maximum approximately
4,000 MW which will be the responsibility of EVN. The EVN plans to utilize the transmission line for
other imported power project from Sekong Province (Lao PDR). Based on Vietnam’s draft power
development plan (PDP8), there is a planned 200 MW hydropower project to connect to the Thanh
My Station substation. In the negotiation of the PPA and Concession Agreement between the EVN
and the Government of Lao (GOL), the two parties are focused on ensuring that other projects can
also connect to the transmission line.

3.4 Project Associated Facilities

Associated Facilities are defined in the ADB SPS as “facilities that are not funded as part of the
project (funding may be provided separately by the borrower/client or by third parties), and whose
viability and existence depend exclusively on the project and whose goods or services are essential
for successful operation of the project.”

The Project facilities include:

= Wind turbines and wind turbine boundary area (development area);

= Access roads, workers camps, laydown areas, and batching plants within the development area;
= Access road from the development area to the highway;

= 22km 500 kV transmission line from the development area to the Laos/Vietnam international
border.

There are no associated facilities identified for this Project. The rationale is provided in Section 3.5.

3.5 Other Related Facilities

Other related facilities have been assessed as to whether these are associated facilities. However
these have not been considered as associated facilities as per ADB SPS definition as per the
rationale provided below:

= ~The 500 kV Station of Vietnam (Thanh My Station) and the transmission line route in Vietnam. As
mentioned in Section 3.3.3, this Project is not funded by ADB or the Developer and is being
conducted by ENV. The transmission line and substation are also being developed for more than
just this Project.

= Road No. 16 B improvements that connecting Lao PDR, Thailand and Vietnam from west to east.
This road will be used for the transportation of construction equipment. The upgrade of this road
has been completed in 2021 by the Government of Lao. The road network will not be utilised for
only this Project and is not funded by the developer or ADB.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 60
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

3.6 Project Accessibility

3.6.1 Vehicle Access

The Project is accessible via road No. 16 B from the municipality of Sekong Province to Dak Cheung
District with a total distance of 108 km which passes to the project area. It is an asphalted road and
most of the villages in the project area are situated along this road. Another access is via the road
from the municipality of Sanxay District to Dak Cheung District, which passes to the project area at
Ban Dak Yoin of Dak Cheung District with a distance of about 100 km. It is unpaved road which
passes across high mountain area of Sanxay District and may be travelled during both seasons, but
there is difficulty in some places in the rainy season.

3.6.2 Airport Access

There is no airport in Sekong Province and transport in this area is mainly on land transport. However,
the Government and Attapeu Province have constructed a new large airport at Ban Had Xanh and
Ban Kaeng Nhai of Xaysettha District, Attapeu Province, which is the airport located nearest to the
project area. The location of this airport is about 150 km from the Project area and is accessible via
passing through Sanxay District of Attapeu Province to Dak Cheung District of Sekong Province to the
project area at Ban Dak Yoin. The constructed airport is capable to receive the landing of an ATR72
airplane or an equivalent airplane (airplane with 70-100 seats). Construction work has been
completed however, the airport is not currently in operation.

3.6.3 Railroad and Waterway Access

The Project is not near any railroads and the Project area is mostly hill and high mountain areas with
no large rivers suitable for use as a commercial waterway. Therefore, neither of these methods can
provide construction access to the Project site.

3.7 Waste Management

3.7.1 Solid Waste Disposal

During the construction phase, solid waste generation can be divided into two categories that are from
construction activities and from worker consumption. The solid waste generation from construction
activities will include concrete, structural steel, wooden crates etc. The amount of solid waste will be
depended on the actual situation of the project construction phase. The hazardous waste will include
diesel oil, paint, etc.

Appropriate storage and disposal facilities for waste shall be constructed on Site. Bunded, hardstand
and roofed areas are a general requirement for hazardous waste. The solid waste generated during
the construction phase will be collected and segregated for recyclable and non-recyclable waste (i.e.
paper, plastic). The solid waste will be stored in temporary storage areas, disposed, and recycled
according to the requirement of Lao.

From the EIA, 2020, the estimated waste generation rate of 0.8 kilogram/worker/day. For an average
of 700 construction workers, the total volume of municipal wastes is estimated to 560 kilograms/day
and is composed of food wastes, plastic bags and paper scraps.

The hazardous waste will be stored in temporary storage area and disposed according to the
requirement of country. The hazardous waste from the construction phase will be properly contained
and transported off-site to an appropriate or licensed waste disposal contractor.

For spoil generated by the Project, there is a risk of release of Persistent Organic Pollutants (POPs),
which may include PCBs, dibenzofurans, and dioxins (from the use of Agent Orange during the war).
As such, pre-construction soil sampling will be conducted to determine the potential presence of
POPs. If identified, the spoil will be treated as hazardous waste and will need to be managed and
disposed of according to country requirements and Project hazardous Waste Management Plan.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 61
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

During the operation phase, there is no waste generation from the production process. Waste
generation will be from the consumption of employee. The solid waste generation will include food
wastes, scrap papers and plastics that will be sent to the authorized agencies for further disposal.
Papers, water bottles, glasses, metal and plastics will be recycled. The hazardous material will include
diesel oil, paint, etc.

The actual amounts of waste to be generated by the Project are currently not available. As such, a
Waste Management Plan for construction and operation will be required including the estimated
types, volumes, and disposal routes.

3.7.2 Wastewater

During the construction, the estimated number of construction workers is estimated to be 700
persons. Wastewater is mainly generated from the toilet used by construction workers that is
equivalent to about 80% of the volume of consumption water or about 16 cubic meters/day. The
project requires the contractor to provide mobile toilet tanks with sufficient storage tanks for use by
workers.

During operation, there is no water-use in the production process. Wastewater is mainly generated
from the consumption of the employees. With estimated 53 employees during the project operation
period, the volume of wastewater from consumption, washing and other activities is approximately 1
cubic meter/day (as per the EIA, 2020). The waste water will be treated initially by waste water
treatment tank before using the service of the septic service company for disposal.

3.8 Safety

3.8.1 Safety Inspection

A safety officer will be responsible for ensuring safety inspection during construction and operation,
including the supervision of the compliance with safety rules and regulations. The safety officer will
report any non-compliances to the construction / operation teams.

3.8.2 Fire Prevention

The project will install fire protection equipment, such as: portable fire extinguishers, at various places
in appropriate areas including control building and substation in accordance with the National Fire
Protection Association (NFPA) standards and will have measures to inspect the fire protection
equipment every three months to ensure they are in good condition and ready to use.

3.8.3. Emergency Plan

The project will have an emergency plan in order to control and address any emergency event and
prevent the danger and damage. Depending on the scale of the emergency, this will be handled by
the project’s Emergency Response Team or, where necessary, will be escalated to local / regional
agencies. Further details will be provided in the Projects Environmental and Social Management Plan
(Chapter 9).

3.9 Project Activities
Key activities to be conducted over the life of the Project are outlined in the following sections.

3.9.1. Pre-construction Phase

All work will be conducted in accordance with the detailed master construction schedule, provided by
the EPC Contractor. Prior to commencement of work, all contractors would be required to provide
detailed site specific plans related to:

= Equipment use;

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 62
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

= Excavation and backfilling management;

= Soil erosion management;

= Traffic management;

= Storm water pollution prevention plan;

= Dust prevention plan;

= Environmental and Social Management Plan;

= Waste Management Plan; and

= Plan drawings of laydown, traffic flow, parking, trash storage, and recycling areas.

It is assumed that as a part of the mobilisation phase, the Project site including laydown areas, etc.
will be fenced and a construction worker camp(s) will be located inside the Project boundary.

3.9.2 Construction Phase

3.9.2.1 Construction Schedule

The Project's construction phase is expected to take approximately 30 months, with the wind turbines
expected to take approximately 14 months, and the Sub-station and Transmission Line are expected
to take 17 months. The EPC Contractor will prepare the site for construction, erection, and installation
of the Project facilities, which will include earthwork activities, such as site clearing and soil
excavation. The construction, design, and testing will be undertaken in accordance with the
appropriate construction standards and the Laos’ Decision on National Environmental Standards (No.
81/GOV, 2017).

3.9.2.2 Earthworks

Earth works will include clearing of vegetation and grading of Wind Turbine, Sub-station, and
Transmission Line locations. It is anticipated that the subsoil, which will be stripped and removed,
shall be utilised for levelling/ backfilling, it is also anticipated that the amount of soil that will be
removed due to excavation activities and then backfilled is approximately 29,600 m°. The spoil
generated will be located close to the WTGs. At the time of writing this Report, this location was not
confirmed. The potential risk from POPs is discussed in Section 3.7.1,

Grading of the site will be conducted by the design team, considering sufficient height to protect the
Project from potential flood damage. Such elevation will be studied further as part of the detailed
design stage in order to confirm that the site elevation does not pose a flood threat to the surrounding
areas.

3.9.2.3 Wind Turbine Construction

Once the construction of internal access roads have been completed to an extent that allow for
access to the turbine location, construction of crane hardstand areas and turbine foundations will
commence. The crane hardstand area should be used for main crane assembly and wind turbine
erection. There will also be a crane and equipment lay down area at each of the turbine location.
Lifting equipment will required for the turbine erection transported to the site via the access roads.

The wind turbines components will be assembled as follows:
= The tower will be dissembled and brought for assembling on the foundation by using cranes;

= The wind turbine body consist of electricity generation equipment, such as: generator which shall
be assemble on the ground before lifting to install on the top of the tower by large crane;

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 63
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

= The blades and rotor hub will be lifted by large crane and installed on tower and nacelle. During
the construction, the ground base to hold the crane must be prepared to withstand the weight of
the crane.

= Other parts of the wind turbine will be assembled including the installation of electricity cable
system and signal cables.

Underground cables will connect the wind turbines to the substations which would be constructed
within the Windfarm Site. It is expected that the underground cables will follow the internal road
alignment and finally be connected to the substation.

3.9.2.4 Transmission Line Construction

For the construction of the transmission lines, the following will be conducted:

= Survey of transmission line route and locations of high-voltage power towers by selecting the
points which are easily accessible and have minimum impact;

= After completing the survey, conduct the examination and boundary markings of the transmission
line location;

= Test and analysis of the soil characteristics;
= Clearance of access road to the power transmission tower foundations;

= Cutting or clearance of the area of the transmission line route with a RoW of 35 m in each side
the centre line of the transmission route and land clearing and levelling;

= Tower foundation work that requires excavation of soil for making the reinforced concrete base;
= Erection of high-voltage power transmission towers;

= Installation and stringing of high-voltage electrical conductors;

= Final examination and inspection; and

= Test and hand-over to the project owner.

3.9.2.5 Project Site Road Upgrades

Access roads will be created within the development area and to the Highway for the Project. The
road to the highway will be paved. The road will pass through the locations of 148 turbines to enable
the construction and installation of the turbines. After completing the construction and installation of
the turbines, the road will be renovated for using as access road for turbine inspection and
maintenance.

3.9.2.6 Construction Traffic

The following vehicular frequency is expected during the construction phase:

= Transportation of construction materials and workers with a maximum frequency of 15 times/day
via highway no.16 and Project's access road; and

= Transportation of components and machinery for installation of wind turbine generators consisting
rotor blade, nacelle, and tower through a trailer with a maximum frequency 10 times / per one
wind turbine (50 times/day) via highway no.16 and Project's access road.

3.9.2.7 Construction Phase Workforce

The overall anticipated workforce during construction is shown in Table 3.6. The workforce for the wind
turbine, sub-station, and transmission line is shown in Table 3.7.

Table 3.6: Anticipated Workforce during Construction

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 64
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Workforce Average No. of | Average No. of | Average No. of | Total Average Total Peak
Origin Skilled Semi-Skilled Unskilled Workforce Workforce
Workers Workers Workers (per day) (per day)
Local 300 210 90
Workforce 420 840
Migrant 200 140 60 280 560
Workforce
Total 500 350 150 700 1,400

Source: IEAD, 2021.

Table 3.7: Anticipated Construction Workforce for each Project Facility

Project Facility Local Workforce Migrant Workforce Total
Wind Turbine 90 60 150

Sub-station 600 400 1,000
Transmission Line 240 160 400

Source: IEAD, 2021.

3.9.2.8 Power Supply

During construction phase, power requirement will be sourced from Lao grid (EDL) and/or diesel
generators as backup. The estimated electricity consumption during construction is 4,000 MWh/year
used for site office, camp, batching plant, crush rock plant etc.

3.9.2.9 Water Supply

During the construction phase, water will be required for construction activity, such as during civil
work, dust suppression, domestic use, etc., which will be sourced from local groundwater / surface
water sources. The Project should prepare and implement a Water Use Plan. This plan must be
communicated and agreed with the local people and with the District and Provincial Authorities. The
estimated total water consumption during construction is 1,000 m°/day or 30,000 m*/month.

3.9.3 Operation, and Maintenance Phase

3.9.3.1 Project Operations

After the completion of the installation of wind turbines and the arrangement for the commencement
of the production of electricity, there will be the officer to control, supervise, and maintain the wind
turbine system in accordance with the agreement made with the manufacturer of the turbine. The
frequency of the maintenance of 1 turbine generating electricity is approximately 2 times per year in
order to verify the integrity of the hydraulic system, lubricants system, transformer and blade.

Maintenance and cleaning work will also be required annually along the RoW area of the transmission
line route.
3.9.3.2 Site Restoration

After the construction and installation of wind turbines are completed, the project will undertake the
restoration of the landscape of the construction area to return it to its original condition as close as
possible.

3.9.3.3 Operation Phase Workforce

The operation phase will require up to 40 workers for operational, maintenance and administrative
activities. The anticipated workforce during operation is shown in Table 3.8.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 65
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT DESCRIPTION
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

There are 10 operation engineers, implementing an 8-hour work system with three shifts/day (morning
shift is 08:00-16:00, mid-time shift is 16:00-24:00 and night shift is 00:00-08:00).

Table 3.8: Anticipated Workforce during Operation

Description Staff Number
IEAD

m= Management 1

= Operation Staff 24
O&M Contractor

= Migrant Workforce " 8

= Localized Workforce 2! 20

Note: 1/ consists of 1 project manager; 1 site manager and administrative manager; 2 equipment managers; 2
operation managers; 1 safety manager; 1 chef
2/ consists of 3 electrical engineers; 10 operation engineers; 1 safety engineer; 1 administrative
engineer; 5 auxiliary employees (including 2 chefs and 3 cleaners)

Source: IEAD, 2021.

3.9.3.4 Power Supply

During operation phase, power requirements will be sourced from either electricity generated from the
Project, or from Lao grid (EDL) or diesel generator as a backup. The estimated electric Please add
information on where water and volume required for construction phase.ity consumption during
operation is 150 MWh/year or 400 kWh/day used for only O&M accommodation and warehouse.

3.9.3.5 Water Supply

During the operation phase, water will be required for domestic use and drinking water for operational
workforce at the project site. Water will be sourced from groundwater or surface water. The Project
will obtain all necessary permits to utilize these water sources (if applicable). The estimated total
water consumption during operation is 20 m°/day that will be 10 m*/day for domestic use and drinking
water and 10 m°/day for the plants.

3.9.3.6 Operational Traffic

During the operation phase, transportation of materials will not be required and the road usage will be
limited to vehicular movement for 25 employees.

3.9.4 Decommissioning Phase

The concession period of the Project is 25 years. No information is currently available on the
decommissioning of the Project. It is noted that decommissioning will need to be conducted under the
prevailing laws and standards of Lao at the time of decommissioning activities.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 66
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
PROVINCES, LAO PDR CONSIDERATIONS,
Environmental and Social Impact Assessment

4. PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
CONSIDERATIONS

41 Introduction

This section provides an overview of the project alternatives considered for the project including
alternative power generation, site selection, technology and locations. This data was provided by
IEAD.

4.2 No Project Alternative

The ‘no project alternative’ considers the consequences in case a decision not to proceed with the
Project is made. In this scenario, the possible positive and negative impacts of the proposed activities
on the receiving environment and social receptors would not occur.

Specific benefits of the no project alternative are considered to be the following:

= The constructing of the Project, including the construction of the batching plant, transmission
lines and internal roads will have the adverse impacts on the environment e.g., dust emission,
contamination of soil and surface water, and to biodiversity habitats e.g., permanent and
temporary loss of habitats, and increased mortality of resident species;

= The possible social disruption and health impacts arising from the construction and operational
activities; e.g., impacts to health and safety of community, unplanned events, loss of land and
structure, loss of ecosystem services which they depend on, and change of landscape, would be
avoided;

= The land at the proposed sites would be unaltered and remain available for alternative use.

In case that the Project is not developed (No Project Scenario) there will be no impacts to villages
within the Project boundary e.g. loss of land and structure, loss of ecosystem services which they
depend on, change of landscape, etc.

Conversely, the disadvantages of the no project alternative are as follows:

= Itis noted that the Project area is located in a known potential mining concession area. Should
the Project not be developed, this area may be developed for mining. The development of the
wind farm would have reduced environmental and social impacts compared to mining (particularly
during the operational phase of the Project).

= Development of local socio-economics and its positive benefits would not be realized e.g.
increase in employment rate, and increased access to electricity, improved roads, improved
facilities such as schools, healthcare facilities, clean water system and potential increase in
tourism in the area due to wind farm development which is a novel development in Lao PDR.

= Not developing this Project may result in the need to establish alternative plants using other
energy and fuel sources e.g., hydroelectric, gas-fired, or coal-fired. These alternatives would
have greater adverse impacts on the physical and social environment from an increased
greenhouse gas emission, and larger impact due to land acquisition (including physical and
economic displacement) and biodiversity habitat loss.

4.3 Alternatives on Wind Turbine Layout

From data provided by IEAD, it is noted that the turbine layout has been optimised from 240 turbines
to 148 turbines. The number of turbines have been reduced due to new the use of turbine technology
that can generate more power.

The following process has been conducted to refine the wind turbine layout for the Project:

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 67
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
PROVINCES, LAO PDR CONSIDERATIONS
Environmental and Social Impact Assessment

m__ IEAD has been considering turbine layout based on turbine technology available since 2014.
Total 240 WTGs (x2.5MW) with 139m hub height and 120m rotor diameter, was considered
based on wind turbine technology available in 2014-2015. The layout was included in the
feasibility study that was approved by Government of Laos and it was included in the first draft of
local EIA submitted to the Government of Laos.

= Following this, a total of 174 WTGs (x3.45MW) with 157m hub height and 136m rotor diameter
was selected in 2016 due to changes in the Project design.

= = In 2020, a total of 1833 WTGs (x5.3MW) with 141m hub height and 158m rotor diameter was
considered. Larger WTGs were proposed to reduce the number of turbine units and reduce the
ancillary infrastructure (i.e. road and civil foundation). However, the solution was considered
infeasible and could not achieve targeted energy yields.

= = In 2021, according to new technology available and achieving targeted economic return, the final
selected layout included a total of 148 WTGs. This has been considered in this ESIA.

m= It should be noted that there is no change in the overall Project development area; all WTGs are
located within this development area.

This will reduce the overall impact from the project as the land requirement for the laydown areas,
installation areas, access roads, and WTGs is reduced. This in turn reduces impacts on the local
environment and people.

For information on the considerations given to the layout of the turbines in relation to the biodiversity
and capacity requirements, refer to Section 8.4.3.

44 Alternatives on Transmission Line Route

4.4.1 Alternative Sub-Station Locations

= = Option 1: The original plan for the transmission line was to connect the Project via a 150 km
230kV transmission line to the Ban Lak 25 substation in in Pakse, Champasak Province. This
routing intersects with two Key Biodiversity Areas (KBAs) (as shown in Figure 4.1).

=~ ~=Option 2: The plan was amended in order to connect to a 500 kV station of Vietnam (Thanh My
Station) with an overall length of 66 km (around 21 km in Laos). This option reduces the overall
length of the transmission line from 150 km to 66 km. The Laos to Vietnam option reduces the
overall land required as well as number of new towers to be constructed and access roads to be
developed and therefore may lead to an overall reduced impacts from forest clearing, impacts to
agricultural land and livelihoods, and potential increased physical displacement given the shorter
distance.

Land cover data was available for the two optional transmission line routes and ROW from secondary
data sources for protected and key biodiversity areas and from the Regional Land Cover Monitoring
System (RLCMS) that was developed by SERVIR-Mekong. This data was extrapolated to calculate
the land cover for the two optional routes in terms of land use categories. This data is provided in
Table 4.1.

Option 2 was selected for the Project.

Table 4.1: Land Cover for Alternative Transmission Line Routes

Land Cover Category Option 1 Option 2

Area (sq.m.) Length (km) Area (sq.m.) Length (km)
Agriculture/Aquaculture | 134,241 2.27 0 0
Forest 6,648,337 110.87 1,122,854 18.69

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 68
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL

CONSIDERATIONS

Land Cover Category Option 1 Option 2

Area (sq.m.) Length (km) Area (sq.m.) Length (km)
Key Biodiversity Area 1,794,843 29.92 156,129 2.59
Protected Area 21,287 0.35 0 0
Shrub-land 158,224 2.63 0 0
Urban and Built Up 208,737 3.62 0 0
TOTAL 8,965,669 150 1,278,983 21

Source: RLCMS - (https://www.landcovermapping.org/en/landcover/#)

4.4.2 Alternative Routing of Selected Alternative

Two alternatives on the selected transmission line are provided in the EIA for the 500 kV transmission
line (Innogreen, 2020). The option considered included:

= Option 1: The transmission line route has a length of 21.26 km and is comprised of a total of 46
towers. The topographic characteristics consist of few high mountainous area and many plateau
areas with favorable conditions for construction and maintenance, as route will extend along the
side of the mountain and will facilitate the building of a shorter access road to the towers. This will
reduce the overall area impacted by construction of access roads.

= = Option 2: The transmission line route has a length of 20 km and is comprised of a total of 42
towers. The topographic characteristics of the transmission line route are similar to Option 1,
however, near the Vietnam / Lao border, the transmission line will extend to the left side of the
road, which is difficult to access and requires a longer access road.

Although Option 1 is longer and requires more towers; the topographic conditions along the
transmission line route of Option 1 are more convenient and will incur smaller access roads. Option 1

was therefore considered for the Project.

www.erm.com — Version: 2.0

Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 69
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 4.1:

Alternative Transmission Line Routing to Sub-Stations

Dakchung Plate

PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
CONSIDERATIONS

Oo 5 10

20
Kilometers

Scale 1 : 820,000
WGS 1984 Zone 48N

Legend
Wind Turbine Location
A 500 kV Substation
500 kV Tranmission Line
—— 115 kV Tranmission Line
—— 35 kV Tranmission Line

230 kV Tranmission Line
(Alternative)

(}Project Development Area
| Country Boundary
Key Biodiversity Area
Protected Area
National Proteced Area
Nature Reserve

wnww.erm.com Version: 2.0 Project No.: 0598121

Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 70
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
PROVINCES, LAO PDR CONSIDERATIONS,
Environmental and Social Impact Assessment

45 Alternatives on Technology

Within the wind farm industry, the following technology alternatives can be considered:
= Horizontal Axis Wind Turbine (HAWT);

= Vertical Axis Wind Turbine (VAWT); and

= Other technologies - bladeless wind turbines.

A comparison of the wind turbine technologies in terms of axis of direction, efficiency, location, design
complexity, safety, and noise generation of VAWT and HAWT are described in Table 4.2.

There are some bladeless wind turbine options such as Vortex’s cylinder design and Wind stalk
concept; none of them are commercially proven. There is no evidence to suggest that Turbines of
these technologies are implemented in large scale wind farms and not even in MW scale small
projects. The common propeller-type wind turbine has a big swept area by the blades compared to
bladeless tubes and the efficiency of energy conversion appears to be less than a conventional wind
turbine.

In conclusion, horizontal axis wind turbines (HAWTs) dominate the majority of the wind industry. In
large scale grid connected applications (such as for the Project), horizontal axis wind turbine concept
is the preferred choice. The horizontal wind turbines are able to produce more electricity from a given
amount of wind using lesser foot print.

The Project has selected to use the 3-blade horizontal wind turbine as this type is most widely used at
present time as it has the highest energy conversion efficiency. This is the most common, mature and
commercially proven wind turbine technology deployed in all large-scale wind farms across the world.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 71
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
CONSIDERATIONS

Table 4.2: Comparison of HAWT and VAWT Wind Turbine Alternatives

Horizontal Axis Wind Turbine (HAWT)

Vertical Axis Wind Turbine (VAWT)

Wind direction

HAWT needs the wind to flow at a perpendicular angle to the blades. To
accommodate changes in wind direction, turbines are usually equipped with a
yaw drive that rotates the unit's direction. However, the drive adapts slowly to
changing directions because it must turn the entire turbine and propeller
assembly.

VAWT tuns in all possible wind directions, making it better-suited to
urban areas with tall buildings. Additionally, the VAWT design
allows it to operate on lower wind speeds than is possible with the
horizontal turbine.

Efficiency Overall, HAWT have a higher energy output than VAWT because their blades | VAWT systems capture energy from the wind only on the front side;
are positioned perpendicularly to wind direction. The larger blades with while winds can drag the system at the rear part of their rotation.
massive spans allow for a higher surface area that can capture wind and the The result is comparably reduced efficiency in power generation of
three-blade standard allows air to spin through as the wind carries blade VAWT in general compared to HAWT. Therefore, VAWT wind farm
currents downwind before the next blade passes through. Under the same of a commercial scale would require more materials and space to
general wind conditions, two-bladed turbines are less efficient than three- generate a comparable amount of power compared to a farm
bladed. equipped with horizontal-axis turbines leading to higher Cost of

Electricity.
Location HAWT's tall tower and long blades work extremely well in wide-open spaces. | VAWTs are generally better suited in compact locations, chiefly

urban areas and rooftops

Design complexity

VAWTs are generally more complex to operate and maintain than HAWTs,

Due to HWT complexity; large commercial operations favor the
HAWT technology more often than not.

Safety:

HAWT rarely collapse due to lateral stress.

VAWT asymmetrical front and rear design can create stress on their
bearings.

Noise Generation:

The larger a HAWT gets, the quieter it becomes in proportion to its energy
output (a 4.5MW wind turbine is only a dB or two noisier than a 1.5MW wind
turbine).

Limited research is available on the noise generation of large scale
VAWT wind farms.

www.erm.com

Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 72
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
PROVINCES, LAO PDR CONSIDERATIONS,
Environmental and Social Impact Assessment

46 Alternatives on Site Selection

The wind direction and speed are taken into account as key factors in considering wind energy
potential in the area. The Wind Energy Resource Atlas of Southeast Asia conducted by the World
Bank (World Bank, 2001), outlines the wind energy potential in the project location areas and the
study areas (located in Dak Cheung District of Sekong province and Sanxay District of Attapeu
Province).

These areas have an altitude of 65 meters is about 7.5 m/s on average and it is concluded that they
have good and sufficient potential for producing electricity from wind energy as is shown in Figure
4.2. No other information on selected sites within Laos has been provided.

Figure 4.2: Annual Average Wind Energy Potential Countrywide with an
Altitude of 65 meters

104°

Gulf of
Thailand

Source: World Bank, 2001

www.erm.com — Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 73,
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
PROVINCES, LAO PDR CONSIDERATIONS,
Environmental and Social Impact Assessment

In addition, the project has conducted a study of wind energy potential by installing the wind
measuring mast at 5 stations within the project site from July 2012 - present time. These wind
measuring masts have a height of 140 meters and the record of data is made by using the equipment,
such as SecondWind Nomad?, WindSensor P2546A and Vector w200P. The result of long term
average wind speed at 110 m hub height is 6.47 m/s.

4.7 Alternative Methods of Power Generation

This section describes several alternatives including renewable energy alternatives as well as other
alternatives for power generation such as conventional thermal power plants.

Asummary of the advantages and disadvantages of each power generation methods are shown in
Table 4.3. Compared to most other traditional power generation methods, the wind power projects
have a limited reversible impact on the environment and contribute to reducing the production and
use of energy from fossil fuels, which causes the increase of greenhouse gas level and impacts on
climate change. As such, wind energy is considered one of the most suitable alternatives of power
generation.

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 74
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR

Environmental and Social Impact Assessment

PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
CONSIDERATIONS

Table 4.3: Comparisons between Power Generation Methods

System Advantage Disadvantage
Supercritical Thermal Power = Large-scale production potential = High fossil fuel consumption
= Moderate gestation period Wider distribution potential = Large quantities of water required for cooling
m Provides cheap electricity to the consumer = High volume of emission from operation
= Provide stable output and reliable electricity on the grid m= Accumulation of fly ash (in case of coal powered installations)
= Easily accessible and well established technology = Upstream impact from mining and oil exploration
m Requires less land per Megawatt
Ultra Supercritical = In addition to the above advantages: m As above.
Thermal Power m Improved efficiency by reaching higher pressure and
temperatures compared to supercritical boilers.
m Reduced emissions, particularly of CO and mercury.
= The general rule of thumb is that each percentage point of
efficiency improvement yields 2-3% less CO.
= Potentially lower operating costs
Nuclear power = GHG emissions estimated as low = Availability of fuel source
= Low fuel cost = Hazards associated with radioactive material
= The production of electric energy is continuous. A nuclear power | m High cost of project
plant generates electricity for almost 90% of annual time. It = Disposal waste is expensive, as wastes are radioactive in nature
reduces the price volatility compared to other fuels .
. . m Long gestation period
= Do not emit smoke particles or gases = Risk of fallout and meltdown scenarios and its impacts on the
local population and environment
Biomass = Abundant resource: from forests and croplands to waste and = Additional costs associating extracting, transporting and storing
landfills of biomass prior to power production process
= Biomass helps reduce waste m Space requirements
= Biomass is a reliable source of power generation as biomass = Can lead to deforestation and/or it may compete directly with
energy plants are dispatch-able, meaning they can easily be food production (e.g. corn, soy)
turned on or off = Release pollutants into the air, such as carbon dioxide, nitrogen
oxides, volatile organic compounds, and more.
Hydropower = GHG emission estimated as low = Site specific, dependent on reservoir/ river/
= Do not create any waste by-products during conversion process m Long gestation period
= Alteration of river flow regime
wwwerm.com Version: 2.0 Project No.: 0598121, Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 75
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

PROJECT ALTERNATIVES AND ENVIRONMENTAL AND SOCIAL
CONSIDERATIONS

System Advantage Disadvantage
m= Some hydropower facilities can quickly go from zero power to m Adverse social and ecological impacts due to inundation and
maximum output because hydropower plants can generate downstream effects
power to the grid immediately. They provide essential back-up
power during major electricity outages or disruptions.
Solar power = Polluting levels are low = Large land requirement
m Inexpensive power generation = Site-specific, dependent on solar insolation
= Inexhaustible solar resource = Expensive installation
= GHG emissions estimated as low = Electronic and hazardous waste after expired that require proper
management
Wind power = Pollution levels are low m Large land requirement
= Inexpensive power generation = Site-specific, dependent on wind pattern
= Inexhaustible wind resources = Expensive installation
= GHG emissions estimated as low = Visual impacts and harm to bird species
wwwerm.com Version: 2.0 Project No.: 0598121, Glient: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 76
